EXHIBIT 10.1
Execution Copy

RESTATEMENT AGREEMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
Restatement Agreement (this “Restatement Agreement”), dated as of September 14,
2012 to the Credit Agreement dated March 31, 2011, as amended and restated as of
May 17, 2011 and amended on August 1, 2011, September 19, 2011 and October 6,
2011 (as may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among DELPHI CORPORATION, a
Delaware corporation (the “Borrower”), DELPHI AUTOMOTIVE PLC, a public limited
company organized under the laws of Jersey (“Parent”), DELPHI AUTOMOTIVE LLP, a
limited liability partnership formed under the laws of England and Wales with
registered number 0C348002 and with a registered office at Royal London House,
20-25 Finsbury Square, London EC2A 1DX (“UK Holdco”), DELPHI AUTOMOTIVE HOLDINGS
US LIMITED (formerly Delphi Holdings S.a.r.l.), a limited company organized
under the laws of Jersey (“Intermediate Holdco”), JPMORGAN CHASE BANK, N.A. as
Administrative Agent, Collateral Agent, Swingline Lender and Issuing Bank,
CITIBANK, N.A. as Syndication Agent, J.P. MORGAN SECURITIES LLC, as Sole
Bookrunner and Sole Lead Arranger, the other financial institutions and the
Lenders party thereto. Capitalized terms not otherwise defined herein having the
definitions provided therefor in the Credit Agreement.
WHEREAS, Section 9.02 of the Credit Agreement provides that the Credit Agreement
may be amended by the Borrower and the Required Lenders; and
WHEREAS, the Borrower and the Required Lenders have agreed to amend and restate
the Credit Agreement in its entirety in the form attached as Exhibit A hereto
(the “Amended and Restated Credit Agreement”) to, among other things, (i)
establish new commitments for additional Tranche A Term Loans and (ii) make
certain additional amendments;
NOW, THEREFORE, it is hereby agreed as follows:
SECTION 1.    Amendment and Restatement of Credit Agreement. The Credit
Agreement is hereby amended and restated in its entirety as of the Restatement
Effective Date (as defined in Section 2) in the form attached as Exhibit A
hereto. The Pledge and Security Agreement is hereby amended by replacing the
reference to “Article VIII(i)” in Section 7.11 thereof with “Article VIII(j)”.
SECTION 2.    Conditions to Effectiveness. This Restatement Agreement shall
become effective as of Restatement Effective Date (as defined in Exhibit A).
SECTION 3.    Actions after the Restatement Effective Date. Within 60 days after
the Restatement Effective Date, the Borrower shall deliver to the Administrative
Agent (i) upon the reasonable request of the Administrative Agent, with respect
to each Mortgage encumbering Material Real Property, an amendment thereof (each
a “Mortgage Amendment”) duly executed and acknowledged by the applicable Loan
Party, and in form for recording in the recording office where each Mortgage was
recorded, in each case in form and substance reasonably satisfactory to the
Administrative Agent (ii) with respect to each Mortgage Amendment, a title
search (each, a “Title Search,” collectively, the “Title Searches”) relating to
the Material Real Property subject to such Mortgage assuring the Administrative
Agent that there are no Liens of record in violation of the provisions of the
Loan Documents, and such Title Search shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) such UCC-3
fixture filing amendments, legal opinions, evidence of insurance, affidavits and
other documents as the Administrative Agent may reasonably request with respect
to any such Material Real Property.



-1-    

--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Copy

SECTION 4.    No Other Amendments. Except as hereby amended, the terms and
provisions of each Loan Document shall remain in full force and effect
(including the security interest of the Collateral Agent under the Collateral
Documents). Except as expressly waived hereby, the provisions of the Credit
Agreement and each other Loan Document are and shall remain in full force and
effect. Nothing herein shall be deemed to entitle the parties hereto to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
SECTION 5.    Effect of this Restatement Agreement. This Restatement Agreement
shall be deemed a “Loan Document.” On and after the date hereof each reference
in each of the Loan Documents (including to any Exhibit or Schedule attached
thereto) to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended and Restated Credit Agreement (and its associated Exhibits and
Schedules) and all references in the Original Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to Credit
Agreement, shall, unless expressly provided otherwise, refer to the Original
Credit Agreement without giving effect to this Restatement Agreement. The Loan
Documents (other than the Original Credit Agreement), as supplemented by this
Restatement Agreement, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed. Except as expressly set forth
herein, this Restatement Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under any Loan Document other than the
Original Credit Agreement, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in any such other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
SECTION 6.    GOVERNING LAW. THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 7.    Counterparts. This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of this Restatement Agreement by facsimile
or other electronic means shall be equally effective as delivery of the original
executed counterpart of this Restatement Agreement. Any party delivering an
executed counterpart of this Restatement Agreement by facsimile or other
electronic means shall also deliver an original executed counterpart of this
Restatement Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability or binding effect of
this Restatement Agreement.
SECTION 8.    Headings. The headings of this Restatement Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.





-2-    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed the Restatement Agreement
as of the 14 day of September, 2012.
DELPHI CORPORATION, as the Borrower
 
 
By:
/s/ David M. Sherbin
 
Name:
David M. Sherbin
 
Title:
Senior Vice President, General
Counsel, Secretary and Chief
Compliance Officer





DELPHI AUTOMOTIVE PLC, as Parent
 
 
By:
/s/ David M. Sherbin
 
Name:
David M. Sherbin
 
Title:
Senior Vice President, General
Counsel, Secretary and Chief
Compliance Officer



                                            
DELPHI AUTOMOTIVE LLP, as UK Holdco
 
 
By:
/s/ David M. Sherbin
 
Name:
David M. Sherbin
 
Title:
Senior Vice President, General
Counsel, Secretary and Chief
Compliance Officer





DELPHI AUTOMOTIVE HOLDINGS US LIMITED (formerly Delphi Holdings S.a.r.l.), as
Intermediate Holdco
 
 
By:
/s/ David M. Sherbin
 
Name:
David M. Sherbin
 
Title:
Senior Vice President, General
Counsel, Secretary and Chief
Compliance Officer







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
 
 
as the Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank
and a Lender
 
 
By:
/s/Richard W. Duker
 
Name:
Richard W. Duker
 
Title:
Managing Director





--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED CREDIT AGREEMENT

CREDIT AGREEMENT

dated as of

March 31, 2011


and

Amended and Restated on September 14, 2012

among

DELPHI AUTOMOTIVE PLC,
as Parent,


DELPHI AUTOMOTIVE LLP,
As UK Holdco

DELPHI AUTOMOTIVE HOLDINGS US LIMITED,
as Intermediate Holdco,

DELPHI CORPORATION,
as Borrower,

The Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

CITIBANK, N.A.,
as Syndication Agent


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Co-Documentation Agents
___________________________

J.P. MORGAN SECURITIES LLC and
DEUTSCHE BANK SECURITIES INC.
as Joint Bookrunners and Joint Lead Arrangers


--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page

Contents






ARTICLE I
Definitions
SECTION 1.01.
 
Defined Terms
5


SECTION 1.02.
 
Classification of Loans and Borrowings
43


SECTION 1.03.
 
Terms Generally
43


SECTION 1.04.
 
Accounting Terms; GAAP
44


SECTION 1.05.
 
Payments on Business Days
45


SECTION 1.06.
 
Times of Day
45


SECTION 1.07.
 
No Novation
45



ARTICLE II
The Credits
SECTION 2.01.
 
Commitments
45


SECTION 2.02.
 
Loans and Borrowings
46


SECTION 2.03.
 
Requests for Borrowings
47


SECTION 2.04.
 
Swingline Loans
47


SECTION 2.05.
 
Letters of Credit
49


SECTION 2.06.
 
Funding of Borrowings
53


SECTION 2.07.
 
Interest Elections
54


SECTION 2.08.
 
Termination and Reduction of Commitments
55


SECTION 2.09.
 
Repayment of Loans; Evidence of Debt
56


SECTION 2.10.
 
Prepayment of Loans
57


SECTION 2.11.
 
Fees
62


SECTION 2.12.
 
Interest
63


SECTION 2.13.
 
Alternate Rate of Interest
64


SECTION 2.14.
 
Increased Costs
64


SECTION 2.15.
 
Break Funding Payments
65


SECTION 2.16.
 
Taxes
66


SECTION 2.17.
 
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
69


SECTION 2.18.
 
Mitigation Obligations; Replacement of Lenders
71


SECTION 2.19.
 
Expansion Option
72


SECTION 2.20.
 
Extended Term Loans and Extended Revolving Commitments
73


SECTION 2.21.
 
Judgment Currency
75


SECTION 2.22.
 
Defaulting Lenders
76






-i-    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page

ARTICLE III
Representations and Warranties
SECTION 3.01.
 
Organization; Powers; Subsidiaries
78


SECTION 3.02.
 
Authorization; Enforceability
78


SECTION 3.03.
 
Governmental Approvals; No Conflicts
78


SECTION 3.04.
 
Financial Statements; Financial Condition; No Material Adverse Change
79


SECTION 3.05.
 
Properties
79


SECTION 3.06.
 
Litigation and Environmental Matters
79


SECTION 3.07.
 
Compliance with Laws and Agreements
80


SECTION 3.08.
 
Investment Company Status
80


SECTION 3.09.
 
Taxes
80


SECTION 3.10.
 
Solvency
80


SECTION 3.11.
 
Labor Matters
81


SECTION 3.12.
 
Disclosure
81


SECTION 3.13.
 
Federal Reserve Regulations
81


SECTION 3.14.
 
Security Interests
81


SECTION 3.15.
 
USA PATRIOT Act, Etc
81


SECTION 3.16.
 
ERISA
82



ARTICLE IV
Conditions
SECTION 4.01.
 
Initial Credit Events
82


SECTION 4.02.
 
Each Credit Event
84


SECTION 4.03.
 
Restatement Effective Date
84



ARTICLE V
Affirmative Covenants
SECTION 5.01.
 
Financial Statements and Other Information
85


SECTION 5.02.
 
Notices of Material Events
87


SECTION 5.03.
 
Existence; Conduct of Business
88


SECTION 5.04.
 
Payment of Taxes
88


SECTION 5.05.
 
Maintenance of Properties; Insurance
88


SECTION 5.06.
 
Inspection Rights
88


SECTION 5.07.
 
Compliance with Laws; Compliance with Agreements
89


SECTION 5.08.
 
Use of Proceeds and Letters of Credit
89


SECTION 5.09.
 
Further Assurances; Additional Security and Guarantees
89


SECTION 5.10.
 
Quarterly Conference Calls
90


SECTION 5.11.
 
Maintenance of Ratings
91






-ii-    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page

ARTICLE VI
Negative Covenants
SECTION 6.01.
 
Indebtedness
91


SECTION 6.02.
 
Liens
93


SECTION 6.03.
 
Fundamental Changes
96


SECTION 6.04.
 
Restricted Payments
97


SECTION 6.05.
 
Investments
98


SECTION 6.06.
 
Prepayments, Etc., of Indebtedness
101


SECTION 6.07.
 
Transactions with Affiliates
101


SECTION 6.08.
 
Changes in Fiscal Year
102


SECTION 6.09.
 
Financial Covenant
102


SECTION 6.10.
 
Restrictive Agreements
102


SECTION 6.11.
 
Dispositions
103


SECTION 6.12
 
Lines of Business
104



ARTICLE VII
Events of Default
ARTICLE VIII
The Administrative Agent
ARTICLE IX
Miscellaneous
SECTION 9.02.
 
Waivers; Amendments
114


SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
116


SECTION 9.04.
 
Successors and Assigns
117


SECTION 9.05.
 
Survival
121


SECTION 9.06.
 
Counterparts; Integration; Effectiveness; Effect of Restatement
121


SECTION 9.07.
 
Severability
122


SECTION 9.08.
 
Right of Setoff
122


SECTION 9.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
122


SECTION 9.10.
 
WAIVER OF JURY TRIAL
123


SECTION 9.11.
 
Headings
123


SECTION 9.12.
 
Confidentiality
124


SECTION 9.13.
 
USA PATRIOT Act
125


SECTION 9.14.
 
Interest Rate Limitation
125


SECTION 9.15.
 
No Fiduciary Duty
125










-iii-    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page

SCHEDULES:
Schedule 1.01A
-
Notice Requirements for Borrowings
Schedule 2.01
-
Commitments
Schedule 3.01
-
Subsidiaries
Schedule 5.09(b)
-
Mortgaged Property
Schedule 5.09(c)
-
Post-Closing Matters
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
-
Existing Benefit Plans
Schedule 6.05
-
Investments
Schedule 6.07
-
Affiliate Transactions
Schedule 6.11
-
Contemplated Asset Sales



EXHIBITS:
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
[Reserved]
Exhibit C
-
[Reserved]
Exhibit D-1
-
Form of Borrowing Request
Exhibit D-2
-
Form of Interest Election Request
Exhibit D-3
-
Form of Letter of Credit Issuance Request
Exhibit E
-
Form of First Lien Intercreditor Agreement
Exhibit F-1
-
Form of U.S. Tax Compliance Certificate (Foreign Lenders not Partnerships)
Exhibit F-2
-
Form of U.S. Tax Compliance Certificate (Foreign Lenders Partnerships)
Exhibit F-3
-
Form of U.S. Tax Compliance Certificate (Foreign Participants not Partnerships)
Exhibit F-4
-
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit G
-
Form of Discounted Prepayment Option Notice
Exhibit H
-
Form of Lender Participation Notice
Exhibit I
-
Form of Discounted Voluntary Prepayment Notice






-iv-    

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of March 31, 2011 and amended and restated as of May
17, 2011 (this “Agreement”) among DELPHI AUTOMOTIVE PLC, a public limited
company organized under the laws of Jersey (“Parent”), DELPHI AUTOMOTIVE LLP, a
limited liability partnership formed under the laws of England and Wales with
registered number 0C348002 and with a registered office at Royal London House,
20-25 Finsbury Square, London EC2A 1DX (“UK Holdco”), DELPHI AUTOMOTIVE HOLDINGS
US LIMITED (formerly Delphi Holdings S.a.r.l.), a limited company organized
under the laws of Jersey (“Intermediate Holdco”), DELPHI CORPORATION, a Delaware
corporation (the “Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
The Borrower, Parent, UK Holdco, Intermediate Holdco, the Administrative Agent
and the Lenders party thereto have previously entered into the Credit Agreement,
dated as of March 31, 2011 and amended and restated as of May 17, 2011 (as
amended to the date hereof, the “Original Credit Agreement”) and the parties
hereby agree to amend and restate the Original Credit Agreement as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Discount” has the meaning provided in Section 2.10(c)(iii).
“Acceptance Date” has the meaning provided in Section 2.10(c)(ii).
“Acquired Entity or Business” means each Person, property, business or assets
acquired by Parent or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by Parent or such Subsidiary.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments which shall be consistent with the applicable provisions of this
Agreement relating to Incremental Term Loans, Replacement Term Loans, Extended
Term Loans or Extended Revolving Commitments and otherwise satisfactory to the
Administrative Agent.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for the applicable Class of
Loans for such Interest Period(after giving effect to any minimum rate set forth
in the definition of LIBO Rate that is applicable to such Class of Loans)
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------



“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means the Administrative Agent, the Arrangers, the Syndication Agent
and the Co-Documentation Agents.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate (after
giving effect to any applicable minimum rate set forth therein) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt (subject to any minimum rate specified in such definition), the Adjusted
LIBO Rate for any day shall be based on the rate appearing on the Reuters BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
“Applicable Discount” has the meaning provided in Section 2.10(c)(iii).
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is the amount of such Lender’s Revolving
Commitment and the denominator of which is the aggregate Revolving Commitments
of all Revolving Lenders (if the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the aggregate Revolving Credit Exposures at that time) and (b) with
respect to the Term Loans of any Class, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans of such Class and the denominator of which is the aggregate outstanding
amount of the Term Loans of such Class.
“Applicable Rate” means (i) 2.50%, in the case of Eurodollar Tranche B Term
Loans, (ii) 1.50%, in the case of the ABR Tranche B Term Loans and (iii) with
respect to Tranche A Term Loans, Revolving Loans, Swingline Loans and commitment
fees with respect to the Revolving Commitments, the applicable rate determined
as follows based on the corporate family ratings of Parent from Moody’s and
corporate credit ratings of Parent from S&P (the “Debt Ratings”):

-#PageNum#-
        

--------------------------------------------------------------------------------



Pricing
Level
Debt Rating from S&P and Moody’s
Commitment Fee
Applicable Rate for Eurodollar Tranche A Term Loans and Eurodollar Revolving
Loans
Applicable Rate for ABR Tranche A Term Loans, ABR Revolving Loans and Swingline
Loans
1
At least BB+ (stable or better) and at least Ba1 (stable or better)
0.50
%
2.00%
1.00%
2
Pricing Level 1 does not apply but at least BB (stable or better) and at least
Ba2 (stable or better)
0.50
%
2.50%
1.50%
3
Neither Pricing Level 1 nor Pricing Level 2 applies but at least BB- (stable or
better) and at least Ba3 (stable or better)
0.50
%
2.75%
1.75%
4
None of Pricing Level 1, Pricing Level 2 or Pricing Level 3 applies
0.625
%
3.00%
2.00%





Each change in the Applicable Rate resulting from a publicly announced change in
any Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of the first public announcement thereof and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arrangers” means J.P. Morgan Securities LLC and Deutsche Bank Securities Inc.
in their capacities as joint lead arrangers and joint bookrunners for this
Agreement.
“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (j) or (l) of Section 6.11 which yields net cash
proceeds to Parent or any of its Subsidiaries in excess of (i) $25,000,000 in
the aggregate for any such Disposition or series of related Dispositions or (ii)
$100,000,000 when aggregated with all other Dispositions pursuant to clause (j)
or (l) of Section 6.11 following the Restatement Effective Date that are
excluded as Asset Sales as a result of clause (i) of this definition.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.
“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement, would constitute the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or factoring arrangement,





-#PageNum#-
        

--------------------------------------------------------------------------------



would be outstanding at such time under the Permitted Receivables Facility if
the same were structured as a secured lending agreement rather than a purchase
agreement.
“Augmenting Lender” has the meaning assigned to such term in Section 2.19.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.
“Available Amount” shall mean, at any time (the “Reference Time”), an amount
(which may not be negative) equal to:
(a)    the sum, without duplication, of:
(i)    an amount (if positive) equal to the cumulative amount of Excess Cash
Flow for each fiscal year of Parent (commencing with Parent’s fiscal year ending
December 31, 2012) ending prior to the Reference Time for which financial
statements have been delivered pursuant to Section 5.01(a) that has not been
applied (and would not be required to be applied without regard to subclause (B)
of such Section) to prepay Loans pursuant to Section 2.10(b), plus
(ii)    the amount of any cash or Cash Equivalents received by Parent (other
than from a Subsidiary) from and including the Restatement Effective Date
through and including the Reference Time from the issuance and sale of its
Qualified Equity Interests except to the extent applied pursuant to Section
6.06(a)(vi), plus
(iii)    the amount of any distribution in cash or Cash Equivalents received by
Parent or any Subsidiary or received by Parent or any Subsidiary upon any
Disposition, in each case, in respect of any Investment made by such Person in
reliance on Section 6.05(l) and (v) (not to exceed the original amount of such
Investment), minus
(b)    the sum, without duplication, of:
(i)    the aggregate amount of Restricted Payments made pursuant to Sections
6.04(g)(y), (h), (i)(x) and (k) on or after the Restatement Effective Date and
prior to the Reference Time; plus
(ii)    the aggregate amount of Investments made on or after the Restatement
Effective Date in reliance on Sections 6.05(l) and (v) prior to the Reference
Time; plus
(iii)    the aggregate amount of prepayments of Specified Indebtedness made in
reliance on Section 6.06(a)(iv) and (a)(v) on or after the Restatement Effective
Date and prior to the Reference Time.

-#PageNum#-
        

--------------------------------------------------------------------------------



“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“board of directors” means:
(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(b)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(c)    with respect to a limited liability company, the managing member or
members or any controlling committee of managers or members thereof or any board
or committee serving a similar management function; and
(d)    with respect to any other Person, the individual or board or committee of
such Person serving a management function similar to those described in clauses
(a), (b) or (c) of this definition.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude







-#PageNum#-
        

--------------------------------------------------------------------------------



any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Parent and its consolidated
Subsidiaries that are (or are required to be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations as
of any date shall be the capitalized amount thereof determined in accordance
with GAAP that would appear on a balance sheet of such Person prepared as of
such date.
“Cash Equivalents” means
(a)    Dollars or money in other currencies received in the ordinary course of
business;
(b)    securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed or insured by the United States federal
government or any agency thereof;
(c)    securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
(d)    demand deposit, certificates of deposit and time deposits with maturities
of one (1) year or less from the date of acquisition and overnight bank deposits
of any commercial bank, supranational bank or trust company having capital and
surplus in excess of $500,000,000;
(e)    repurchase obligations with respect to securities of the types (but not
necessarily maturity) described in clauses (b) and (c) above, having a term of
not more than ninety (90) days, of banks (or bank holding companies) or
subsidiaries of such banks (or bank holding companies) and non-bank
broker-dealers listed on the Federal Reserve Bank of New York’s list of primary
and other reporting dealers (“Repo Counterparties”) which Repo Counterparties
have capital, surplus and undivided profits aggregating in excess of
$500,000,000 (or the foreign equivalent thereof) and which Repo Counterparties
or their parents (if the Repo Counterparties are not rated) will at the time of
the transaction be rated A‑1 by S&P (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization;

-#PageNum#-
        

--------------------------------------------------------------------------------



(f)    commercial paper rated at least A‑1 or the equivalent thereof by S&P or
P‑1 or the equivalent thereof by Moody’s and in either case maturing within one
(1) year after the day of acquisition;
(g)    short-term marketable securities of comparable credit quality to those
described in clauses (a) through (f) above;
(h)    shares of money market mutual or similar funds that invest at least 95%
in assets satisfying the requirements of clauses (a) through (g) of this
definition; and
(i)    in the case of Parent or a Foreign Subsidiary, substantially similar
Investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Subsidiary conducts business.
“Cash Management Bank” means any Person that was a Lender or an Affiliate of a
Lender (i) on the Effective Date or at the time it enters into an agreement with
Parent or any Subsidiary with respect to Cash Management Obligations or (ii) at
the time the Borrower notifies the Administrative Agent that such Lender and its
Affiliates are “Cash Management Banks” hereunder.
“Cash Management Obligations” means obligations owed by Parent or any Subsidiary
to any Lender or any Affiliate of a Lender in respect of (1) any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds, (2) letter of
credit facilities in favor of or on behalf of Foreign Subsidiaries designated in
writing delivered to the Administrative Agent by the Borrower as “Cash
Management Obligations” in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding and (3) Parent’s or any Subsidiary’s
participation in commercial (or purchasing) card programs at the Lender or any
Affiliate (“card obligations”).
“Casualty Event” means any event that gives rise to the receipt by Parent or any
Subsidiary of any insurance proceeds or condemnation awards in respect of any
Property in excess of (i) $25,000,000 for any individual event or series of
related events or (ii) $100,000,000 when aggregated with all events that are
excluded as “Casualty Events” following the Restatement Effective Date as a
result of clause (i) above.
“Change in Control” means the occurrence of any event, transaction or occurrence
as a result of which:
(a)    any “person” or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules and regulations of the SEC thereunder) other than the
Permitted Holders has the ability to appoint the majority of the members of
Parent’s board of directors (or comparable governing body); or
(b)    Parent ceases to own, directly or indirectly through any wholly-owned
intermediate holding companies, 100% of the Equity Interests of the Borrower.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or applica-

-#PageNum#-
        

--------------------------------------------------------------------------------



tion thereof by any Governmental Authority after the Effective Date or (c)
compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.14(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 9.14.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche A
Term Loans, Tranche B Term Loans, Incremental Term Loans of any series, Extended
Term Loans of any series, Replacement Term Loans of any series or Swingline
Loans.
“Co-Documentation Agents” means Bank of America, N.A., Barclays Bank PLC and
Deutsche Bank Trust Company Americas in their capacities as co-documentation
agents for this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Foreign Security Agreement and each other document executed and delivered by
a Loan Party granting a Lien on any of its property to secure payment of all or
any part of the Obligations.
“Commitment” means a Revolving Commitment or New Tranche A Term Commitment.
“Consolidated EBITDA” means Consolidated Net Income plus, without duplica-tion
and to the extent deducted from revenues in determining Consolidated Net Income,
(i) Con-solidated Interest Expense and charges, deferred financing fees and
milestone payments in con-nection with any investment or series of related
investments, losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of gains on such
hedging obligations, and costs of surety bonds in connection with financing
activities, (ii) expense and provision for taxes paid or accrued, (iii)
depreciation, (iv) amortization (includ-ing amortization of intangibles,
including, but not limited to goodwill), (v) non-cash charges rec-orded in
respect of purchase accounting or impairment of goodwill, intangibles or
long-lived as-sets and non-cash exchange, translation or performance losses
relating to any foreign currency hedging transactions or currency fluctuations
except to the extent representing an accrual for fu-

-#PageNum#-
        

--------------------------------------------------------------------------------



ture cash outlays, (vi) any other non-cash items except to the extent
representing an accrual for future cash outlays, (vii) any unusual, infrequent
or extraordinary loss or charge (including, without limitation, the amount of
any restructuring, integration, transition, executive severance, facility
closing and similar charges accrued during such period, including any charges to
estab-lish accruals and reserves or to make payments associated with the
reassessment or realignment of the business and operations of Parent and its
Subsidiaries, including, without limitation, the sale or closing of facilities,
severance, stay bonuses and curtailments or modifications to pension and
post-retirement employee benefit plans, asset write-downs or asset disposals
(including leased facilities), write-downs for purchase and lease commitments,
start-up costs for new facili-ties, writedowns of excess, obsolete or unbalanced
inventories, relocation costs which are not otherwise capitalized and any
related promotional costs of exiting products or product lines) in an amount not
to exceed $100,000,000 in any four fiscal quarter period, (viii) without
duplica-tion, income of any non-wholly owned Subsidiaries and deductions
attributable to minority in-terests, (ix) any non-cash costs or expenses
incurred by Parent or a Subsidiary pursuant to any employee or management equity
plan or stock plan with respect to Equity Interests of Parent, (x) expenses with
respect to casualty events, (xi) to the extent actually reimbursed, expenses
in-curred to the extent covered by indemnification provisions in any agreement
in connection with any Permitted Acquisition and (xii) non-cash charges pursuant
to SFAS 158, minus, to the extent included in Consolidated Net Income, the sum
of (x) any unusual, infrequent or extraordinary income or gains and (y) any
other non-cash income (except to the extent representing an accrual for future
cash income), all calculated for Parent and its Subsidiaries in accordance with
GAAP on a consolidated basis; provided that, to the extent included in
Consolidated Net Income, (A) there shall be excluded in determining Consolidated
EBITDA currency translation gains and losses related to currency remeasurements
of Indebtedness (including the net loss or gain result-ing from Swap Agreements
for currency exchange risk) and (B) there shall be excluded in de-termining
Consolidated EBITDA for any period any adjustments resulting from the
application of SFAS 133.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including, without limitation,
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of Parent and its Subsidi-aries calculated on a
consolidated basis for such period in accordance with GAAP plus, without
duplication: (a) imputed interest attributable to Capital Lease Obligations of
Parent and its Sub-sidiaries for such period, (b) commissions, discounts and
other fees and charges owed by Parent or any of its Subsidiaries with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings for such period, (c) amortization or write-off of
debt discount and debt issuance costs, premium, commissions, discounts and other
fees and charges associated with Indebtedness of Parent and its Subsidiaries for
such period, (d) cash con-tributions to any employee stock ownership plan or
similar trust made by Parent or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than Parent or a wholly owned Subsidiary) in connection with
Indebtedness incurred by such plan or trust for such period, (e) all interest
paid or payable with respect to dis-continued operations of Parent or any of its
Subsidiaries for such period, (f) the interest portion of any deferred payment
obligations of Parent or any of its Subsidiaries for such period, (g) all
interest on any Indebtedness of Parent or any of its Subsidiaries of the type
described in clause (e) or (f) of the definition of “Indebtedness” for such
period and (h) the interest component of all Attributable Receivables
Indebtedness of Parent and its Subsidiaries.



-#PageNum#-
        

--------------------------------------------------------------------------------



“Consolidated Leverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated Total Indebtedness as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Parent and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period; provided that, in
calculating Consolidated Net Income of Parent and its Subsidiaries for any
period, there shall be excluded (a) extraordinary items, (b) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Parent or is merged into or consolidated with Parent or any of its Subsidiaries
(except to the extent required for any calculation of Consolidated EBITDA on a
Pro Forma Basis), (c) the income (or deficit) of any Person (other than a
Subsidiary of Parent) in which Parent or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Parent or such Subsidiary in the form of dividends or similar
distributions, (d) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with the consummation of the
Transaction, any Permitted Acquisition, investment, asset disposition, issuance
or repayment of debt, issuance or sale of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction and (e) any income (loss) for such period attributable to
the early extinguishment of Indebtedness.
“Consolidated Senior Indebtedness” means, as of any date of determination,
Consolidated Total Indebtedness as of such date, excluding any amount of
Indebtedness included therein that is not secured by a Lien on any Property of
Parent or any Subsidiary as of such date.
“Consolidated Senior Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Senior Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
Parent in accordance with GAAP.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Parent and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness for borrowed
money of Parent and its Subsidiaries outstanding as of such time of a type
required to be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP minus (ii) the lesser of (x)
$750,000,000 and (y) the aggregate amount of unrestricted cash and cash
equivalents of Parent and its Subsidiaries held free and clear of any Lien other
than Liens permitted by clause (b), (f), (l) or (v) of Section 6.02 and Liens
under the Collateral Documents and which could be transferred to the Borrower at
such time in compliance with applicable Laws, and without resulting in material
adverse tax consequences to Parent or any of its Subsidiaries.





-#PageNum#-
        

--------------------------------------------------------------------------------



“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Parent at such date, over (b) the
sum of all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of Parent on such date, excluding the current portion of any
Funded Debt. There shall also be excluded from Consolidated Working Capital to
the extent otherwise included therein (i) the current portion of current and
deferred income tax assets and the current portion of current and deferred
income taxes, (ii) all Indebtedness consisting of Loans and LC Exposure, (iii)
the current portion of interest, (iv) the current portion of deferred revenue,
(v) any gains or losses resulting from any reappraisal, revaluation or write-up
or write-down of assets and (vi) the purchase accounting effects of in process
research and development expenses and adjustments to property, inventory and
equipment, software and other intangible assets and deferred revenue and
deferred expenses in component amounts required or permitted by GAAP and related
authoritative pronouncements, as a result of any Permitted Acquisitions, or the
amortization or write-off of any amounts thereof.
“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow.”
“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“Credit Agreement Parties” means Parent, UK Holdco, Intermediate Holdco and the
Borrower.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Default” means any event or condition, which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans or (iii) pay over to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such
Revolving Lender notifies the Administrative Agent in writing that such failure
is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with (i) any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Revolving Lender’s good faith





-#PageNum#-
        

--------------------------------------------------------------------------------



determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or (ii) its funding obligations generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after written request by the Administrative Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Loan Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.
“Discount Range” has the meaning provided in Section 2.10(c)(ii).
“Discounted Prepayment Option Notice” has the meaning provided in Section
2.10(c)(ii).
“Discounted Voluntary Prepayment” has the meaning provided in Section
        2.10(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.10(c)(v).
“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if Parent has the
option to pay such dividends solely in Qualified Equity Interests), or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Term Loan B Maturity Date.
“Dollars” or “$” refers to lawful money of the United States of America.







-#PageNum#-
        

--------------------------------------------------------------------------------



“Domestic Subsidiary” means a Subsidiary organized under the Laws of the United
States of America, any state thereof or the District of Columbia.
“ECF Percentage” means (i) in the case of the fiscal years ending December 31,
2012, 50%; provided that the ECF Percentage for each such fiscal year shall be
25% if the Consolidated Senior Leverage Ratio as of the last day of such fiscal
year is equal to or less than 1.50 to 1.0 and (ii) in the case of any fiscal
year commencing on or after January 1, 2013, 50%; provided that the ECF
Percentage for such fiscal year shall be (x) 25% if the Consolidated Senior
Leverage Ratio as of the last day of such fiscal year is equal to or less than
1.50 to 1.0 but greater than 1.25 to 1.0 and (y) 0% if the Consolidated Senior
Leverage Ratio as of the last day of such fiscal year is equal to or less than
1.25 to 1.0.
“Effective Date” means March 31, 2011.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials or the
environment on health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the occurrence with
respect to any Plan of a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of





-#PageNum#-
        

--------------------------------------------------------------------------------



ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan pursuant to Sections 4041(c) or 4042 of ERISA; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow” means, for any period, an amount equal to the excess, if any,
of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
(iii)    an amount equal to the aggregate net non-cash loss on Dispositions
outside the ordinary course of business by Parent and the Subsidiaries during
such period to the extent deducted in arriving at such Consolidated Net Income,
and
(iv)    decreases in Consolidated Working Capital for such period;
minus
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income,
(ii)    an amount equal to the aggregate net non-cash gain on Dispositions
outside the ordinary course of business by Parent and the Subsidiaries during
such period to the extent included in arriving at such Consolidated Net Income,









-#PageNum#-
        

--------------------------------------------------------------------------------



(iii)    without duplication of amounts deducted in determining Excess Cash Flow
in prior periods, the amount of Capital Expenditures made in cash during such
period except to the extent that such Capital Expenditures were financed with
the proceeds of any issuance or sale of Equity Interests or with the proceeds of
any Indebtedness (other than Revolving Loans) of Parent or the Subsidiaries, or,
to the extent not otherwise included in Consolidated Net Income, with the
proceeds of any Disposition or Casualty Event with respect to Property of Parent
or the Subsidiaries,    
(iv)        the aggregate amount of all principal payments or prepayments of
Indebtedness of Parent and the Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Term Loans pursuant to Section 2.09(b) and (C) the amount of
any mandatory prepayment of Term Loans pursuant to Section 2.10(b)(ii) to the
extent required due to an Asset Sale or Casualty Event that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase, but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments of Revolving Loans and Swingline Loans) together with any premium,
make-whole or penalty payments actually paid in cash by Parent and the
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness, made during such period (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), except to the extent that such
payments or prepayments were financed with the proceeds of any issuance or sale
of Equity Interests of Parent, with the proceeds of any other Indebtedness of
Parent or the Subsidiaries (other than Revolving Loans), or, to the extent not
otherwise included in Consolidated Net Income, with the proceeds of any
Disposition of Property of or any Casualty Event with respect to Property of
Parent or the Subsidiaries,
(v)    increases in Consolidated Working Capital for such period,
(vi)    cash payments by Parent and the Subsidiaries during such period in
respect of long-term liabilities of Parent and the Subsidiaries other than
Indebtedness,
(vii)    without duplication of amounts deducted pursuant to clause (ix) below
in prior fiscal years, the consolidated amount of Investments made during such
period pursuant to clause (b), (d)(ii), (g) (to the extent of any upfront fees
or cash payments made thereunder), (h), (k), (m), (p), (s) or (v) of Section
6.05, except to the extent that such Investments were financed with the proceeds
of any issuance or sale of Equity Interests of Parent, with the proceeds of any
Indebtedness of Parent or the Subsidiaries (other than Revolving Loans), or, to
the extent not otherwise included in Consolidated Net Income, with the proceeds
of any Disposition of Property of or any Casualty Event with respect to Property
of Parent or the Subsidiaries,





-#PageNum#-
        

--------------------------------------------------------------------------------



(viii)    the amount (without duplication) of Restricted Payments during such
period pursuant to clauses (c), (g)(x) or (k) of Section 6.04,
(ix)    the aggregate consideration required to be paid in cash by Parent or any
of the Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions,
Capital Expenditures or Investments pursuant to clauses (k) or (v) of Section
6.05 to be consummated or made during the fiscal year of Parent following the
end of such period, provided that to the extent the aggregate cash consideration
paid for such Permitted Acquisitions, Capital Expenditures or Investments
pursuant to clauses (k) or (v) of Section 6.05 during such fiscal year (other
than amounts financed with the proceeds of any issuance or sale of Equity
Interests of Parent, with the proceeds of any Indebtedness of Parent or the
Subsidiaries, or, to the extent not otherwise included in Consolidated Net
Income, with the proceeds of any Disposition of Property of or any Casualty
Event with respect to Property of Parent or the Subsidiaries) is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and
(x)    the amount of any Tax obligations of the Borrower and its Subsidiaries,
as estimated in good faith by the Borrower, that would be due and payable (but
is not currently due and payable) as a result of the repatriation of any
dividends or similar distributions of net income of any Foreign Subsidiary of
the Borrower to the Borrower or any of its Subsidiaries.                
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) taxes
imposed on (or measured by) its net or overall gross income (or capital, net
worth and similar Taxes imposed in lieu thereof) and franchise taxes imposed by
a jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in, such jurisdiction, or as a
result of any other present or former connection between such recipient and such
jurisdiction, other than any connection arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Documents,
(b) any branch profits taxes under Section 884(a) of the Code, or any similar
tax, imposed by any jurisdiction described in (a), (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under Section
2.18(b)), any U.S. federal withholding tax that is imposed pursuant to a Law in
effect at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, immediately prior to the time of designation of a new
lending office (or assignment), to receive additional amounts from a Loan Party
with respect to such withholding tax pursuant to Section 2.16(a), (d) any
withholding tax attributable to a Lender’s failure to comply with Section
2.16(e) (i.e., failure to deliver a form that it is legally entitled to
deliver), (e) any U.S. federal withholding tax imposed pursuant to current
Sections 1471 through 1474 of the Code (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with) and
any current or future Treasury regulations promulgated thereunder or official



-#PageNum#-
        

--------------------------------------------------------------------------------



interpretations thereof, and (f) any interest, additions to taxes and penalties
with respect to any taxes described in clauses (a) through (e) of this
definition.
“Existing Credit Agreement” means the Credit Agreement, dated as of October 6,
2009, among the Borrower, Delphi Automotive LLP, Delphi Holdings S.À.R.L.,
Delphi International Holdings S.À.R.L., Delphi International Holdings LLP, the
lenders party thereto and The Bank of New York Mellon, as Administrative Agent.
“Existing Senior Subordinated Notes” means the Borrower’s $41,000,000 principal
amount of 12% senior subordinated notes due 2014 outstanding on the Effective
Date.
“Existing Term Loan Class” has the meaning provided in Section 2.20(a).
“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments except that such Revolving Commitments may have a later maturity
date and different provisions with respect to interest rates and fees than those
applicable to the Revolving Commitments.
“Extended Term Loans” has the meaning provided in Section 2.20(a).
“Extending Term Lender” has the meaning provided in Section 2.20(c).
“Extension Election” has the meaning provided in Section 2.20(c).
“Extension Request” has the meaning provided in Section 2.20(a).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“Fee Letter” means the Arranger Fee Letter, dated as of March 30, 2011, by and
among the Borrower, the Administrative Agent and J.P. Morgan Securities LLC.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Parent, as the context
requires.
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement,
substantially in the form of Exhibit E (with such changes thereto as are
reasonably acceptable to the Administrative Agent), by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking pari
passu with the Liens securing the Obligations.









-#PageNum#-
        

--------------------------------------------------------------------------------



“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Guarantor Collateral Requirement” means a perfected first priority
pledge of (a) the Equity Interests in UK Holdco, Intermediate Holdco and any
other direct or indirect parent company of the Borrower (other than Parent) held
by any Foreign Guarantor and (b) eachintercompany note in an aggregate principal
amount of greater than $5,000,000 owned by each Foreign Guarantor.
“Foreign Guarantors” means (a) Parent, (b) UK Holdco, (c) Intermediate Holdco
and (d) each Foreign Subsidiary that becomes a party to the Guaranty after the
Effective Date pursuant to Section 5.09 or otherwise.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Security Agreement” means, collectively, each local law security
agreement, pledge agreement or other document executed and delivered pursuant to
Section 5.09 in order to secure the Obligations by the assets of a Foreign
Guarantor.
“Foreign Subsidiary” means any direct or indirect Subsidiary of Parent that is
not a Domestic Subsidiary.
“Funded Debt” means all Indebtedness of Parent and the Subsidiaries for borrowed
money that matures more than one year from the date of its creation or matures
within one year from such date that is renewable or extendable, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America.
“GM Stock Purchase Agreement” has the meaning provided in the definition of
Stock Purchase Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any





-#PageNum#-
        

--------------------------------------------------------------------------------



Indebtedness or other monetary obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other monetary obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or monetary obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Guarantee is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Guarantors” means the U.S. Guarantors and the Foreign Guarantors.
“Guaranty” means the guaranty, dated as of the Effective Date and as amended and
supplemented from time to time, executed by each of the Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic”, or as a
“pollutant” or a “contaminant”, pursuant to any Environmental Law.
“Hedge Bank” means any Person that was a Lender or an Affiliate of a Lender (i)
on the Effective Date or at the time it enters into a Swap Agreement with Parent
or any Subsidiary or (ii) at the time the Borrower notifies the Administrative
Agent that such Lender and its Affiliates are “Hedge Banks” hereunder.
“Increased Commitments” has the meaning assigned to such term in Section 2.19.
“Increasing Lender” has the meaning assigned to such term in Section 2.19.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.19.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection

-#PageNum#-
        

--------------------------------------------------------------------------------



with any investment or series of related investments, any earn-out obligation
except to the extent such obligation is a liability on the balance sheet of such
Person in accordance with GAAP at the time initially incurred and deferred or
equity compensation arrangements payable to directors, officers or employees),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on Property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, but limited to the fair market
value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under any Swap Agreement and (k) all Attributable
Receivables Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor; provided that “Indebtedness” shall not include current intercompany
liabilities and advances incurred in the ordinary course of business.
“Indemnified Taxes” means all Taxes other than Excluded Taxes and other Taxes.
“Indemnitees” has the meaning set forth in Section 9.03(b).
“Information” has the meaning specified in Section 9.12.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Intermediate Holdco” has the meaning set forth in the preamble to this
Agreement.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period as may be agreed to by all applicable Lenders, thereafter,
as the Borrower may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar

-#PageNum#-
        

--------------------------------------------------------------------------------



Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of Equity Interests or debt or other securities of
another Person or (b) a loan, advance or capital contribution to, Guarantee of
monetary obligations of, assumption of Indebtedness of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person or (d) any Restricted Payment by any U.S. IP Loan Party
to Parent or any Subsidiary that is not a U.S. Loan Party; provided that (x)
“Investments” shall not include intercompany current liabilities and advances
incurred in the ordinary course of business and (y) “Investments” shall not
include any Restricted Payment pursuant to the foregoing clause (d) (1) to the
extent of any cash contributions or cash distributions made by any parent
company of a U.S. IP Loan Party to any U.S. Loan Party (to the extent such
contribution was not in connection with a transaction that increased the
Available Amount) or (2) to the extent that the proceeds of such Restricted
Payment are substantially concurrently distributed or contributed (which may be
pursuant to a series of intermediate transfers) to a U.S. Loan Party. For
purposes of Section 6.05, (i) the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, and (ii) in the event Parent or any Subsidiary (an
“Initial Investing Person”) transfers an amount of cash or other Property (the
“Invested Amount”) for purposes of permitting Parent or one or more other
Subsidiaries to ultimately make an Investment of the Invested Amount in Parent,
any Subsidiary or any other Person (the Person in which such Investment is
ultimately made, the “Subject Person”) through a series of substantially
concurrent intermediate transfers of the Invested Amount to Parent or one or
more other Subsidiaries other than the Subject Person (each an “Intermediate
Investing Person”), including through the incurrence or repayment of
intercompany Indebtedness, capital contributions or redemptions of Equity
Interests, then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such transaction, taken as a whole, shall be deemed to have been
solely an Investment of the Invested Amount by the Initial Investing Person in
the Subject Person and not an Investment in any Intermediate Investing Person.
“Issuing Bank” means JPMorgan Chase Bank, N.A., and any other Lender that
becomes an Issuing Bank in accordance with Section 2.05(i), in each case in its
capacity as an issuer of Letters of Credit hereunder, and any successors in such
capacity as provided in Section 2.05(i).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

-#PageNum#-
        

--------------------------------------------------------------------------------



“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
“LC Exposure Sublimit” means $150,000,000.
“Lender Participation Notice” has the meaning provided in Section 2.10(d)(iii).
“Lenders” means the “Lenders” under the Original Credit Agreement on the
Restatement Effective Date, the Persons listed on Schedule 2.01 to this
Agreement and any other Person that shall have become a Lender hereunder
pursuant to Section 2.19 or pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding anything to the contrary set forth in the
foregoing, to the extent the LIBO Rate for any Interest Period for the Tranche B
Term Loans would be less than 1.00%, then the LIBO Rate for the Tranche B Term
Loans for such Interest Period shall instead be 1.00%.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement or title retention agreement (or any capital lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
“Loan Documents” means this Agreement, the Guaranty, the Collateral Documents,
the Restatement Agreement, the Fee Letter, any promissory notes executed and
delivered pursuant

-#PageNum#-
        

--------------------------------------------------------------------------------



to Section 2.09(f) and any amendments, waivers, supplements or other
modifications to any of the foregoing.
“Loan Parties” means, collectively, the Borrower and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of Parent and the Subsidiaries taken as
a whole or (b) the validity or enforceability of this Agreement or any and all
other Loan Documents or the rights and remedies of the Administrative Agent and
the Lenders thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Parent and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent or such Subsidiary would be required to pay
if such Swap Agreement were terminated at such time.
“Material Real Property” means, on any date, any real property owned by any Loan
Party with a fair market value as of such date in excess of $5,000,000.
“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds to secure
debt, security deeds, hypothecs and mortgages made by the Loan Parties in favor
or for the benefit of the Administrative Agent on behalf of the Secured Parties
in form and substance reasonably satisfactory to the Administrative Agent, and
any other mortgages executed and delivered pursuant to Section 5.09.
“Mortgaged Property” shall mean (a) each Material Real Property identified as a
Mortgaged Property on Schedule 5.09(b) and (b) each Material Real Property, if
any, which shall be subject to a Mortgage delivered after the Effective Date
pursuant to Section 5.09(c).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

-#PageNum#-
        

--------------------------------------------------------------------------------



“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of Parent or any Subsidiary) less (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the Property subject to such Asset Sale or
Casualty Event and that is required to be repaid (and is repaid) in connection
with such Asset Sale or Casualty Event (other than Indebtedness under the Loan
Documents and Indebtedness secured by Liens that are subject to the First Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement), (B) the
out-of-pocket expenses (including attorneys’ fees, investment banking fees,
accounting fees and other professional and transactional fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other expenses and brokerage,
consultant and other commissions and fees) actually incurred by Parent or such
Subsidiary in connection with such Asset Sale or Casualty Event, (C) taxes paid
or reasonably estimated to be actually payable in connection therewith and (D)
the Borrower’s reasonable estimate of payments required to be made with respect
to unassumed liabilities relating to the Property involved within one year of
such Asset Sale or Casualty Event; provided that “Net Cash Proceeds” shall
include (i) any cash or Cash Equivalents received upon the Disposition of any
non-cash consideration received by Parent or any Subsidiary in any such Asset
Sale, (ii) an amount equal to any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (C) above at the time of such reversal and (iii) an amount
equal to any estimated liabilities described in clause (D) above that have not
been satisfied in cash within three hundred and sixty-five (365) days after such
Asset Sale or Casualty Event; and (b) with respect to the incurrence or issuance
of any Indebtedness by Parent or any Subsidiary, an amount equal to (i) the sum
of the cash received in connection with such incurrence or issuance less (ii)
the attorneys’ fees, investment banking fees, accountants’ fees, underwriting or
other discounts, commissions, costs and other fees, transfer and similar taxes
and other out-of-pocket expenses actually incurred by Parent or such Subsidiary
in connection with such incurrence or issuance.
“New Tranche A Term Commitment” means, as to each New Tranche A Term Lender, its
obligation to make a Tranche A Term Loan on the New Tranche A Term Funding Date
pursuant to Section 2.01(a)(i) in an aggregate amount not to exceed the amount
set forth opposite such New Tranche A Term Lender’s name on Schedule 2.01 to
this Agreement under the caption “New Tranche A Term Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The initial aggregate amount of the New Tranche A Term
Commitments on the Restatement Effective Date is $363,000,000.
“New Tranche A Term Commitment Fee” shall have the meaning assigned to such term
in Section 2.11(c)(x).
“New Tranche A Term Commitment Termination Date” shall mean 5:00 p.m. (New York
City time) on the date that is 30 days after the Restatement Effective Date.

-#PageNum#-
        

--------------------------------------------------------------------------------



“New Tranche A Term Funding Date” means the date on or after the Restatement
Effective Date and prior to the New Tranche A Commitment Termination Date on
which Tranche A Term Loans under the New Tranche A Term Commitments are funded
pursuant to Section 2.01(a)(i).
“New Tranche A Term Lender” means, at any time, any Lender that has a New
Tranche A Term Commitment at such time.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.18(b).
“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of Parent and its Subsidiaries to any of the
Lenders, their Affiliates and the Administrative Agent, individually or
collectively (direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured), arising
or incurred under this Agreement or any of the other Loan Documents or any
Secured Hedge Agreement or Cash Management Obligation (including under any of
the Loans made or reimbursement or other monetary obligations incurred or any of
the Letters of Credit or other instruments at any time evidencing any thereof),
in each case whether now existing or hereafter arising, whether all such
obligations arise or accrue before or after the commencement of any bankruptcy,
insolvency or receivership proceedings (and whether or not such claims,
interest, costs, expenses or fees are allowed or allowable in any such
proceeding).
“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, excluding any such Tax
imposed as a result of an assignment (other than an assignment made at the
request of the Borrower pursuant to Section 2.18) by a Lender (an “Assignment
Tax”), if such Assignment Tax is imposed as a result of the assignor or assignee
being organized in or having its principal office or applicable lending office
in the taxing jurisdiction, or as a result of any other present or former
connection between the assignor or assignee and the taxing jurisdiction, other
than a connection arising from having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents.
“Parallel Debt” has the meaning set forth in Article VIII.
“Parent” has the meaning set forth in the preamble to this Agreement.
“Participant” has the meaning set forth in Section 9.04(c).



-#PageNum#-
        

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the purchase or other acquisition of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Equity Interests in a Person
that, upon the consummation thereof, will be a Subsidiary of Parent (including
as a result of a merger or consolidation); provided that the following
conditions are satisfied to the extent applicable:
(a)    each applicable Loan Party and any such newly created or acquired
Subsidiary shall comply with the requirements of Section 5.09, within the times
specified therein;
(b)    the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) made by U.S. Loan Parties in
Persons that are not required to become U.S. Loan Parties upon consummation of
any such Investment, and do not become U.S. Loan Parties as a result of such
Investment (except as otherwise permitted by Section 6.05) shall not exceed
$1,000,000,000;
(c)    the acquired Property, business or Person is in a business permitted
under Section 6.12;
(d)    (1) at the time of and immediately after giving effect thereto, no Event
of Default shall have occurred and be continuing and (2) on a Pro Forma Basis,
the Borrower shall be in compliance with the covenants set forth in Section 6.09
as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) immediately
preceding such purchase or other acquisition, and satisfaction of such
requirements shall be evidenced by a certificate from a Financial Officer of the
Borrower delivered to the Administrative Agent containing a reasonably detailed
calculation; and
(e)    the Borrower shall have delivered to the Administrative Agent, on behalf
of the Lenders, no later than the date on which any such purchase or other
acquisition is consummated, a certificate of a Financial Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this definition have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition (or within the time periods required by Section 5.09).
“Permitted Debt Securities” means the Senior Notes and any other Indebtedness
consisting of notes or loans under credit agreements, indentures other similar
agreements or instruments incurred or Guaranteed by Loan Parties following the
Effective Date; provided that (i) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the 91st day after the Term Loan B Maturity Date, (ii) except for
Permitted Secured Notes, such Indebtedness is not secured by any assets of
Parent or any of its Subsidiaries, (iii) such Indebtedness is not

-#PageNum#-
        

--------------------------------------------------------------------------------



incurred or guaranteed by any Subsidiaries that are not Loan Parties, and (iv)
the other terms and conditions relating to such debt securities or loans (other
than interest rates and call protection) are not in the aggregate materially
more restrictive than the terms of this Agreement as determined in good faith by
the Borrower.
“Permitted Domestic Reorganization” means (i) the transfer of Indebtedness
and/or Equity Interests of one or more Subsidiaries of the Borrower to a U.S.
Guarantor that is a direct Subsidiary of a Permitted Subsidiary Holding Company
by the Borrower and its Subsidiaries in exchange for Indebtedness and/or Equity
Interests of such Permitted Subsidiary Holding Company and (ii) the issuance of
Indebtedness by the Borrower and its Subsidiaries to a Foreign Guarantor so long
as such Indebtedness (w) is not in a principal amount in excess of
$4,000,000,000 at any time outstanding, (x) is subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent, (y) does not
require any amortization of principal or payment of cash interest prior to the
date that is six months after the Term Loan B Maturity Date except as permitted
by Section 6.06 and (z) is pledged as Collateral by such Foreign Guarantor
pursuant to the Pledge and Security Agreement.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes, assessments or other governmental charges
that (i) are not yet due and payable or (ii) are being contested in compliance
with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or are being contested in compliance with Section
5.04;
(c)    (i) Liens, pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to Parent
or any Subsidiary;
(d)    Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;
(e)    Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business

-#PageNum#-
        

--------------------------------------------------------------------------------



that do not secure any monetary obligations and do not materially interfere with
the ordinary conduct of business of Parent or any Subsidiary; and
(g)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sublease, license or sublicense entered into by Parent or any
other Subsidiary in the ordinary course of its business and covering only the
assets so leased;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means (i) each Person identified in writing to the
Administrative Agent prior to the Effective Date as a holder of at least 5% of
the membership interests in UK Holdco, (ii) any Affiliate of any of the
foregoing (but excluding any portfolio companies) and (iii) any “group”
including any of the Persons described in clause (i) or (ii) above so long as
the Persons described in clauses (i) and (ii) above have a right to direct the
voting of Equity Interests of Parent representing a majority of all voting
Equity Interests of Parent held by all members of such group.
“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for (a)
the factoring, sale or pledge by one or more Receivables Sellers of Permitted
Receivables Facility Assets (thereby providing financing to Parent and the
Receivables Sellers) to the Receivables Entity (either directly or through
another Receivables Seller), which in turn shall sell or pledge interests in the
respective Permitted Receivables Facility Assets to third-party lenders or
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the respective Receivables Sellers or (b) the factoring, sale or pledge by one
or more Receivables Sellers of Permitted Receivables Facility Assets to
third-party lenders or investors pursuant to the Permitted Receivables Facility
Documents in connection with Receivables-backed financing programs of Foreign
Subsidiaries, in each case as more fully set forth in the Permitted Receivables
Facility Documents.
“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of Foreign Subsidiaries which are transferred
or pledged to the Receivables Entity pursuant to the Permitted Receivables
Facility and any related Permitted Receivables Related Assets which are also so
transferred or pledged to the Receivables Entity and all proceeds thereof and
(ii) loans to Foreign Subsidiaries secured by Receivables (whether now existing
or arising in the future) of Foreign Subsidiaries which are made pursuant to the
Permitted Receivables Facility.
“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type, in each case as

-#PageNum#-
        

--------------------------------------------------------------------------------



such documents and agreements may be amended, modified, supplemented, refinanced
or replaced from time to time so long as (in the good faith determination of the
Borrower) either (i) the terms as so amended, modified, supplemented, refinanced
or replaced are reasonably customary for transactions of this type or (ii)(x)
any such amendments, modifications, supplements, refinancings or replacements do
not impose any conditions or requirements on Parent or any of its Subsidiaries
that are more restrictive in any material respect than those in existence
immediately prior to any such amendment, modification, supplement, refinancing
or replacement, and (y) any such amendments, modifications, supplements,
refinancings or replacements are not adverse in any material respect to the
interests of the Lenders.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization or
Receivables-backed financing programs involving accounts receivable and any
collections or proceeds of any of the foregoing.
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.01(e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the earlier of (x) the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed or
extended and (y) the date which is 91 days after the Term Loan B Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders (in the good faith determination of the Borrower) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended and (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is secured by Liens that are
subject to the terms of the First Lien Intercreditor Agreement or the Second
Lien Intercreditor Agreement, then any Liens securing the modified, refinanced,
refunded, renewed or extended Indebtedness do not have a higher priority
compared to the Liens securing the Obligations than the Liens securing the
Indebtedness being modified, refinanced, refunded, renewed or extended.



-#PageNum#-
        

--------------------------------------------------------------------------------



“Permitted Secured Notes” means (i) Refinancing Debt Securities and (ii) any
Permitted Refinancing Indebtedness in respect of such Permitted Debt Securities,
in each case, that are secured by a Lien permitted by Section 6.02(v).
“Permitted Subsidiary Holding Company” means any newly formed Subsidiary
organized under the laws of the United Kingdom, any member of the European Union
as in effect on the Effective Date, the Cayman Islands or the U.K. Channel
Islands (including Jersey) formed for purposes of acting as a direct or indirect
holding company of Subsidiaries of the Borrower and that is a disregarded entity
for United States federal income tax purposes so long as (i) 100% of the Equity
Interests of such Subsidiary are owned directly by a U.S. Loan Party or other
Permitted Subsidiary Holding Company, (ii) such Subsidiary is not engaged in any
substantial activities other than holding the Equity Interests and/or
Indebtedness of the Borrower and Subsidiaries of the Borrower and (iii) such
entity becomes a party to the Guaranty and the Pledge and Security Agreement
pursuant to a joinder agreement in form satisfactory to the Administrative Agent
and otherwise satisfies the requirements of Section 5.09 applicable thereto.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge and Security Agreement” means, collectively, the Pledge and Security
Agreement, dated as of the Effective Date and as amended and supplemented from
time to time, executed by the Loan Parties, together with each other security
agreement supplement executed and delivered pursuant to Section 5.09.
“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of Parent, the pro forma increase
or decrease in such Consolidated EBITDA that is (i) consistent with Regulation
S-X or (ii) projected by Parent in good faith as a result of (a) actions that
have been taken during such Post-Acquisition Period for the

-#PageNum#-
        

--------------------------------------------------------------------------------



purposes of realizing reasonably identifiable and factually supportable cost
savings or (b) any additional costs incurred during such Post-Acquisition
Period, in each case in connection with the combination of the operations of
such Acquired Entity or Business with the operations of Parent and its
Subsidiaries and, in each case, which are expected to have a continuing impact
on the consolidated financial results of Parent, calculated assuming that such
actions had been taken on, or such costs had been incurred since, the first day
of such period; provided that any such pro forma increase or decrease to such
Consolidated EBITDA shall be without duplication for cost savings or additional
costs already included in such Consolidated EBITDA for such period of
measurement.
“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Parent owned
by Parent or any of its Subsidiaries or any division, product line, or facility
used for operations of Parent or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by Parent or any of
the Subsidiaries in connection therewith and if such Indebtedness has a floating
or formula rate, shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as at the relevant date
of determination.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.10(c)(ii).
“Qualified Equity Interests” means Equity Interests of Parent other than
Disqualified Equity Interests.
“Qualifying Lender” has the meaning provided in Section 2.10(c)(iv).
“Qualifying Loans” has the meaning provided in Section 2.10(c)(iv).
“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).
“Receivables Entity” means a wholly owned Foreign Subsidiary of Parent which
engages in no activities other than in connection with the financing of accounts
receivable

-#PageNum#-
        

--------------------------------------------------------------------------------



of the Receivables Sellers and which is designated (as provided below) as the
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by Parent or any other
Subsidiary of Parent (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness)) pursuant to Standard
Securitization Undertakings, (ii) is recourse to or obligates Parent or any
other Subsidiary of Parent in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of Parent
or any other Subsidiary of Parent, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which neither Parent nor any of its
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Facility Documents (including with
respect to fees payable in the ordinary course of business in connection with
the servicing of accounts receivable and related assets)) on terms less
favorable to Parent or such Subsidiary than those that might be obtained at the
time from persons that are not Affiliates of Parent, and (c) to which neither
Parent nor any other Subsidiary of Parent has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation shall be evidenced to
the Administrative Agent by a certificate of a Responsible Officer of the
Borrower certifying that, to the best of such officer’s knowledge and belief
after consultation with counsel, such designation complied with the foregoing
conditions.
“Receivables Sellers” means Foreign Subsidiaries (other than Receivables
Entities) that are from time to time party to the Permitted Receivables Facility
Documents.
“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.
“Refinancing Debt Securities” means any Permitted Debt Securities that are
designated as “Refinancing Debt Securities” in a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent on or prior to the
date such Permitted Debt Securities are issued.
“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.
“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower as “Refinancing Term Loans” in a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
on or prior to the date of incurrence.
“Register” has the meaning set forth in Section 9.04.
“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person.

-#PageNum#-
        

--------------------------------------------------------------------------------



“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.
“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.
“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures and unused Revolving Commitments at such
time.
“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
“Restatement Agreement” means the Restatement Agreement, dated as of September
14, 2012, by and among the Credit Agreement Parties, the Administrative Agent
and certain Lenders and other parties thereto.
“Restatement Effective Date” means the date on which each of the conditions set
forth in Section 4.03 has been satisfied.
“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests in Parent or any Subsidiary, or any payment
(whether in cash, securities or other property (other than Qualified Equity
Interests)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Parent or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Parent or any Subsidiary.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans under the Original Credit Agreement (prior
to the Restatement Effective Date) and hereunder (from and after the Restatement
Effective Date), expressed as an amount representing the maximum possible
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
increased from time to time pursuant to Section 2.19. The initial amount of each
Lender’s Revolving Commitment on the Restatement Effective Date is set forth on
Schedule 2.01 to this Agreement. The initial aggregate amount of the Lenders’
Revolving Commitments on the Restatement Effective Date is $1,293,440,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding amount of such Lender’s Revolving Loans and its LC
Exposure and, except for purposes of Section 2.11(a), Swingline Exposure at such
time.
“Revolving Credit Maturity Date” means March 31, 2016.

-#PageNum#-
        

--------------------------------------------------------------------------------



“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.
“Revolving Loan” means a Loan made pursuant to Section 2.01(b).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw- Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.
“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement, in
form reasonably acceptable to the Administrative Agent, by and between the
Administrative Agent and the collateral agent for one or more classes of
Permitted Secured Notes that are intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing Obligations rank prior to the Liens securing the Permitted Secured
Notes, (ii) all amounts received in connection with any enforcement action with
respect to any Collateral or in connection with any United States or foreign
bankruptcy, liquidation or insolvency proceeding shall first be applied to repay
all Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of the Permitted Secured Notes and (iii)
until the repayment of the Obligations in full and termination of commitments
hereunder (subject to customary limitations with respect to contingent
obligations and other customary qualifications) the Administrative Agent shall
have the sole right to take enforcement actions with respect to the Collateral.
“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Subsidiary and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks and any Affiliate
of a Lender to which Obligations are owed, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Article VIII.
“Senior Notes” means (i) $500 million principal amount of 5.875% senior notes
due 2019 and (ii) $500 million principal amount of 6.125% senior notes due 2021,
in each case, issued by the Borrower and outstanding on the Restatement
Effective Date.
“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,

-#PageNum#-
        

--------------------------------------------------------------------------------



incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
Parent formed or acquired after the Effective Date other than (i) any
Receivables Entity, (ii) any Domestic Subsidiary that is a subsidiary of a
Foreign Subsidiary that is a controlled foreign corporation under Section 957 of
the Code (it being understood that until such time as the Parent is conclusively
determined to not be a “United States person” within the meaning of Section 957
of the Code, the Parent shall be treated for these purposes as a “United States
person”), (iii) any Domestic Subsidiary that has no material assets other than
stock of one or more Foreign Subsidiaries that are controlled foreign
corporations under Section 957 of the Code (it being understood that until such
time as the Parent is conclusively determined to not be a “United States person”
within the meaning of Section 957 of the Code, the Parent shall be treated for
these purposes as a “United States person”), and (iv) any Domestic Subsidiary
that on a consolidated basis with its Subsidiaries did not have consolidated
revenues in excess of 1% of Parent’s consolidated revenues for the most recently
ended four fiscal quarter period of Parent for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) and did not have consolidated
total assets in excess of 1% of Consolidated Total Assets as of the most
recently ended fiscal quarter of Parent for which financial statements have been
delivered on or prior to the Effective Date or pursuant to Section 5.01(a) or
(b); provided that upon any wholly owned Domestic Subsidiary ceasing to meet the
requirements of both of clauses (ii) and (iii) and one or both of clauses (i)
and (iv) of this definition, Parent shall be deemed to have acquired a Specified
Domestic Subsidiary at such time and shall cause such Domestic Subsidiary to
comply with the applicable provisions of Section 5.09.
“Specified Event of Default” means any Event of Default under clause (a), (b),
(h) or (i) of Article VII.
“Specified Foreign Subsidiary” means (i) each Subsidiary of Parent that is a
direct or indirect parent company of the Borrower, including, without limitation
UK Holdco and Intermediate Holdco and (ii) each Permitted Subsidiary Holding
Company.
“Specified Indebtedness” means (i) Permitted Debt Securities (other than
Permitted Secured Notes subject to Liens subject to the First Lien Intercreditor
Agreement), (ii) Indebtedness of the U.S. Loan Parties created in connection
with a Permitted Domestic Reorganization and (iii) any Permitted Refinancing
Indebtedness in respect of clauses (i) and (ii).
“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable

-#PageNum#-
        

--------------------------------------------------------------------------------



date of determination: (i) any Investment by Parent or any Subsidiary (x) in any
Person (including in connection with a Permitted Acquisition) other than a
Person that was a wholly-owned Subsidiary on the first day of such period
involving consideration paid by Parent or any Subsidiary in excess of
$25,000,000 or (y) pursuant to Section 6.05(v), (ii) any Asset Sale or Casualty
Event, (iii) any incurrence or repayment of Indebtedness (in each case, other
than Revolving Loans, Swingline Loans and borrowings and repayments of
Indebtedness in the ordinary course of business under revolving credit
facilities except to the extent there is a reduction in the related Revolving
Commitments or other revolving credit commitment) and (iv) any Restricted
Payment (x) involving consideration paid by Parent or any Subsidiary in excess
of $25,000,000 or (y) pursuant to Section 6.04(k).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary thereof in
connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Stock Purchase Agreements” means, collectively, (i) an agreement, dated as of
March 31, 2011, between Parent and General Motors Holdings LLC pursuant to which
Parent will acquire the membership interests in Parent owned by General Motors
Holdings LLC (the “GM Stock Purchase Agreement”) and (ii) an agreement, dated as
of March 31, 2011, between Parent and The Pension Benefit Guaranty Corporation
pursuant to which Parent will acquire the membership interests in Parent owned
by The Pension Benefit Guaranty Corporation.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

-#PageNum#-
        

--------------------------------------------------------------------------------



“Subsidiary” means any subsidiary of Parent (including, without limitation, the
Borrower).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Parent or the
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, or any successor swingline lender hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Loan Sublimit” means $100,000,000.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for this Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments or withholdings and similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan A Maturity Date” means March 31, 2016.
“Term Loan B Maturity Date” means March 31, 2017.
“Term Loans” means the Tranche A Term Loans, the Tranche B Term Loans, the
Incremental Term Loans of each series and the Extended Term Loans of each
series, collectively.
“Test Period” means the period of four fiscal quarters of Parent ending on a
specified date.
“Transaction” means, collectively, (a) the repurchases of membership interests
in Parent and related transactions pursuant to the Stock Purchase Agreements,
(b) the funding of the Term Loans to be funded on the Effective Date and the
consummation of the Transactions, (c) the repayment and termination or discharge
of all Indebtedness outstanding under the Existing Credit Agreement and the
Existing Senior Subordinated Notes, (d) the consummation of any other
transactions in connection with the foregoing and

-#PageNum#-
        

--------------------------------------------------------------------------------



(e) the payment of fees and expenses incurred in connection with any of the
foregoing.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Tranche A Term Lender” means, at any time, any Lender that has a Tranche A Term
Loan at such time (including pursuant to a New Tranche A Term Commitment).
“Tranche A Term Loan” means a “Tranche A Term Loan” (as defined in the Original
Credit Agreement) made by a Tranche A Term Lender to the Borrower under the
Original Credit Agreement on the Effective Date and each Tranche A Term Loan
made by a New Tranche A Term Lender on or following the Restatement Effective
Date pursuant to Section 2.01(a)(i).
“Tranche B Term Lender” means, at any time, any Lender that has a Tranche B Term
Loan at such time.
“Tranche B Term Loan” means each “Tranche B Term Loan” (as defined in the
Original Credit Agreement) made by a Tranche B Term Lender to the Borrower on
the Effective Date under the Original Credit Agreement.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Holdco” has the meaning set forth in the preamble to this Agreement.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.
“U.S. Guarantor” means (a) each Domestic Subsidiary that is party to the
Guaranty on the Restatement Effective Date and (b) each Domestic Subsidiary that
becomes a party to the Guaranty after the Restatement Effective Date pursuant to
Section 5.09 or otherwise.
“U.S. IP Loan Party” means any U.S. Guarantor whose primary purpose is to hold
intellectual property of Parent and the Subsidiaries (either through being the
registered owner of such intellectual property or through licensing arrangements
or otherwise) and that is designated by a Responsible Officer of the Borrower as
a “U.S. IP Loan Party.”
“U.S. Loan Parties” means the Borrower and the U.S. Guarantors.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund,

-#PageNum#-
        

--------------------------------------------------------------------------------



serial maturity or other required payment of principal including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) which will elapse between such date and the making of
such payment.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Yield” for any Indebtedness on any date of determination will be the internal
rate of return on such Indebtedness determined by the Administrative Agent
utilizing (a) the greater of (i) if applicable, any “LIBOR floor” applicable to
such Indebtedness on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the final maturity
date of such Indebtedness; (b) the applicable margin for such Indebtedness on
such date; and (c) the issue price of such Indebtedness (after giving effect to
any original issue discount or upfront fees paid to the market in respect of
such Indebtedness (converted to interest margin based on an assumed four year
weighted average life) but excluding customary arranger and underwriting fees
not paid to the lenders providing such Indebtedness generally); provided that
for purposes of this definition the issue price of the Tranche A Term Loans
shall be deemed to be 99.50% of principal amount.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally.
(a)    Unless separate definitions are provided for the singular and plural
forms of a specified term, the definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein),

-#PageNum#-
        

--------------------------------------------------------------------------------



(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles and Sections shall be construed to refer to
Articles and Sections of this Agreement and all references to Exhibits and
Schedules (except in the case of Schedule 2.01 which shall refer to Schedule
2.01 to this Agreement) shall be construed to refer to Exhibits and Schedules to
the Original Credit Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    Luxembourg Terms. In this Agreement, a reference to:
(i)    a “liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer”
includes any:
(A)    juge-commissaire and/or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
(B)    liquidateur appointed under Articles 141 to 151 of the Luxembourg Act
dated 10 August 1915;
(C)    juge-commissaire and/or liquidateur appointed under Article 203 of the
Luxembourg Act dated 10 August 1915 on commercial companies;
(D)    commissaire appointed under the Grand-Ducal Decree dated 24 May 1935 or
under Articles 593 to 614 of the Luxembourg Commercial Code; and
(E)    juge délégué appointed under the Luxembourg Act dated 14 April 1886;
(ii)    a “winding-up, administration or dissolution” includes, without
limitation, bankruptcy (faillite), liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement) and controlled management (gestion contrôlée); and
(iii)    a person being “unable to pay its debts” includes that person being in
a state of cessation of payments (cessation de paiements).
SECTION 1.04.    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted

-#PageNum#-
        

--------------------------------------------------------------------------------



on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. In addition, notwithstanding any other
provision contained herein, (i) the definitions set forth in the Loan Documents
and any financial calculations required by the Loan Documents shall be computed
to exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the
Effective Date and (ii) all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election underFinancial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Parent, the Borrower or any Subsidiary
at “fair value”, as defined therein.
(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement with respect to any Test
Period, the Consolidated Leverage Ratio and Consolidated Senior Leverage Ratio
shall be calculated with respect to such period on a Pro Forma Basis.
SECTION 1.05.    Payments on Business Days. When the payment of any Obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
SECTION 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.07.    No Novation. This Agreement shall not constitute a novation of
any loan or accrued interest or fee or other Obligation outstanding under the
Original Credit Agreement all of which shall remain outstanding under this
Agreement until paid in accordance with the terms hereof.
ARTICLE II

The Credits
SECTION 2.01.    Commitments.
(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein:
(i)    Each Tranche A Term Loan outstanding under the Original Credit Agreement
on the Restatement Effective Date shall remain outstanding as a Tranche A Term
Loan under this

-#PageNum#-
        

--------------------------------------------------------------------------------



Agreement until otherwise repaid or prepaid. Each New Tranche A Term Lender
hereby agrees to make a Tranche A Term Loan to the Borrower on the New Tranche A
Term Funding Date in Dollars in an amount equal to such New Tranche A Term
Lender’s New Tranche A Term Commitment. Tranche A Term Loans repaid or prepaid
may not be reborrowed.
(ii)    Each Tranche B Term Loan outstanding under the Original Credit Agreement
on the Restatement Effective Date shall remain outstanding as a Tranche B Term
Loan under this Agreement until otherwise repaid or prepaid.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) the aggregate principal
amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (ii) subject to Section 2.04, the aggregate principal
amount of the total Revolving Credit Exposures exceeding the sum of the total
Revolving Commitments. All Revolving Loans outstanding under the Original Credit
Agreement on the Restatement Effective Date shall remain outstanding as
Revolving Loans under this Agreement until otherwise repaid or prepaid. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.
(b)    Subject to Section 2.13, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $500,000. Borrowings of more than one Type and
Class may be outstanding at the same time;

-#PageNum#-
        

--------------------------------------------------------------------------------



provided that there shall not at any time be more than a total of twenty (20)
Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested (i) with respect to a Revolving Borrowing would
end after the Revolving Credit Maturity Date, (ii) with respect to a Tranche A
Term Loan would end after the Term Loan A Maturity Date or (iii) with respect to
a Tranche B Term Loan would end after the Term Loan B Maturity Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in accordance with the
procedures for Borrowings set forth on Schedule 1.01A. Each Borrowing Request
shall be irrevocable and, in the case of a telephonic Borrowing Request, shall
be confirmed promptly by hand delivery or telecopy or transmission by electronic
communication in accordance with Section 9.01(b) to the Administrative Agent of
a written Borrowing Request in a form attached hereto as Exhibit D-1 and signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing and the Class of Loans
being borrowed;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06;
; provided that, notwithstanding the foregoing or anything in the definition of
“Interest Period” to the contrary all Tranche A Term Loans made pursuant to the
New Tranche A Term Commitments shall initially constitute a pro rata increase in
the amount of each Borrowing under the existing Tranche A Term Loans at such
time.
Subject to the foregoing proviso, if no election as to the Type of Borrowing is
specified, then, in the case of a Revolving Borrowing, the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in

-#PageNum#-
        

--------------------------------------------------------------------------------



(i) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Loan Sublimit or (ii) the aggregate principal amount of the total
Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. All Swingline Loans outstanding under
the Original Credit Agreement on the Restatement Effective Date shall remain
outstanding as Swingline Loans under this Agreement until repaid or prepaid.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in accordance with the procedures for Swingline Loans set
forth on Schedule 1.01A. The Administrative Agent will promptly advise the
Swingline Lender of any notice of a request for a Swingline Loan Borrowing
received from the Borrower. The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the relevant Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline

-#PageNum#-
        

--------------------------------------------------------------------------------



Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars
for its own account (provided that any Letter of Credit may be provided on
behalf of any Subsidiary of Parent), in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice in the form attached hereto
as Exhibit D-3 requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. The relevant
Issuing Bank shall promptly notify the Administrative Agent of, and the
Administrative Agent shall in turn promptly furnish to the Lenders notice of,
any such issuance. If requested by the relevant Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit; provided that such letter
of credit application shall not contain terms inconsistent with the terms of
this Agreement and shall not impose any additional obligations, liabilities or
Liens on any Loan Party during the term of this Agreement. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed the LC
Exposure Sublimit and (ii) subject to Section 2.04, the aggregate principal
amount of the total Revolving Credit Exposures shall not exceed the total
Revolving Commitments.
(c)    Expiration Date. Each Letter of Credit shall, unless otherwise agreed by
the relevant Issuing Bank, expire at or prior to the close of business on the
earlier of (i) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or

-#PageNum#-
        

--------------------------------------------------------------------------------



extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Credit Maturity Date.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, such Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount from time to time
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the relevant Issuing Bank, such Revolving Lender’s Applicable Percentage of each
LC Disbursement made by such Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars an amount equal to such LC
Disbursement on (i) the Business Day that the Borrower receives such notice, if
such notice is received prior to 10:00 a.m., Local Time, on the day of receipt
or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that unless the Borrower elects otherwise, the Borrower
shall be deemed, subject to the conditions to borrowing set forth herein, to
have requested in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or, if such amount is less than
$1,000,000, Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the relevant Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as

-#PageNum#-
        

--------------------------------------------------------------------------------



contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the relevant Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of bad faith, gross negligence or willful misconduct on the part
of the relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the relevant Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The relevant Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the relevant Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement (other

-#PageNum#-
        

--------------------------------------------------------------------------------



than with respect to the timing of such reimbursement obligation set forth in
clause (e) of this Section).
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.
(i)    Replacement or Addition of Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit. A Lender may become an additional Issuing Bank hereunder at any time
by written agreement among the Borrower, the Administrative Agent and such
Lender. The Administrative Agent shall notify the Revolving Lenders of any such
additional Issuing Bank.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to the
Dollar amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower or Parent described in
clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by Section
2.22(a)(iii). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Monies in such account shall be applied by the Administrative
Agent to reimburse the relevant Issuing Bank for LC Disbursements for which it
has not been

-#PageNum#-
        

--------------------------------------------------------------------------------



reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of the Required Revolving Lenders), be applied to satisfy other
obligations of the Borrower under the Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or pursuant to Section 2.10(a), such amount
plus any accrued interest or realized profits with respect to such amounts (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived or
such collateral is no longer required pursuant to 2.11(a), as applicable.
(k)    Rollover of Existing Letters of Credit and Other Letters of Credit. Each
of the Letters of Credit outstanding under the Original Credit Agreement on the
Restatement Effective Date shall remain outstanding as Letters of Credit under
this Agreement until otherwise returned or expired. Any letter of credit that
was issued by an Issuing Bank and is not a Letter of Credit will be deemed to be
a Letter of Credit issued under this Agreement on the date that the Borrower,
the Issuing Bank with respect to such letter of credit and the Administrative
Agent sign an instrument identifying such letter of credit as a Letter of Credit
under this Agreement; provided that such instrument may only be executed if such
letter of credit would be permitted to be issued under this Agreement as a
Letter of Credit on such date.
SECTION 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Loan to be made on such date; provided that Swingline
Loans shall be made as provided in Section 2.04. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account designated by the Borrower in the
applicable Borrowing Request; provided that (x) ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank and
(y) proceeds of Tranche A Term Loans made pursuant to the New Tranche A Term
Commitments shall be made available to the Borrower on the New Tranche A Term
Funding Date.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower

-#PageNum#-
        

--------------------------------------------------------------------------------



severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07.    Interest Elections.
(a)    Subject to Section 2.02(b), each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Interest Election Request in a form
attached hereto as Exhibit D-2 or such other form approved by the Administrative
Agent and signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) elect an
Interest Period for Eurodollar Loans that does not comply with Section 2.02(d)
or (ii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;



-#PageNum#-
        

--------------------------------------------------------------------------------



(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments.
(a)    Each New Tranche A Term Commitment shall terminate on the earlier of (i)
the New Tranche A Term Funding Date (following the making of the Tranche A Term
Loans to be made on such date) and (ii) 5:00 p.m., New York City time, on the
New Tranche A Term Commitment Termination Date regardless of whether any Tranche
A Term Loans are made prior to such time. Unless previously terminated, all
Revolving Commitments shall terminate on the Revolving Credit Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 (or, if less, the remaining amount of such
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the aggregate principal amount of the total
Revolving Credit Exposures would exceed the total Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such

-#PageNum#-
        

--------------------------------------------------------------------------------



election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or instruments of Indebtedness, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall, except as provided in Section 2.20, be made ratably among the Lenders in
accordance with their respective Revolving Commitments.
SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to the Borrower on the Revolving Credit
Maturity Date in Dollars and (ii) in the case of the Borrower, to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Credit Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least three
(3) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    (i) The Borrower promises to repay in Dollars the Tranche A Term Loans at
the dates following the Restatement Effective Date and in the amounts set forth
below:
Date
Amount
12/31/12
$4,537,500
3/31/13
$4,537,500
6/30/13
$9,075,000
9/30/13
$9,075,000
12/31/13
$9,075,000
3/31/14
$13,675,000
6/30/14
$15,525,000
9/30/14
$15,525,000
12/31/14
$15,525,000
3/31/15
$15,525,000
6/30/15
$15,525,000
9/30/15
$15,525,000
12/31/15
$15,525,000
Term Loan A Maturity Date
$415,350,000

provided, however, that (i) in the event that any New Tranche A Term Commitments
terminate without the borrowing of the full amount of Tranche A Term Loans
thereunder, each amount set forth above shall be decreased by (x) in the case of
each amount set forth above required to be paid prior to June 30, 2013, 1.25% of
the principal amount of such unutilized New Tranche A Term Commitments, (y) in
the case of each amount set forth above required to be paid on or after June 30,
2013 and prior to the Term Loan A Maturity Date, 2.50% of the principal amount
of such unutilized New Tranche A Term Commitments and (z) in the case of the
amount required to be paid on the Term Loan A Maturity Date, the excess of (A)
the full principal amount of such

-#PageNum#-
        

--------------------------------------------------------------------------------



unutilized New Tranche A Term Commitments minus (B) the aggregate amount of
reductions pursuant to subclauses (x) and (y) above and (ii) the Borrower shall
repay the entire unpaid principal amount of the Tranche A Term Loans on the Term
Loan A Maturity Date.
(ii)    The Borrower promises to repay in Dollars the entire unpaid principal
amount of the Tranche B Term Loans on the Term Loan B Maturity Date.
(iii)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04 of this Agreement) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.
SECTION 2.10.    Prepayment of Loans.
(a)    Optional Prepayments. (i) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing of any Class in whole or in part,
without premium or penalty, subject to prior notice in accordance with paragraph
(a)(ii) of this Section; provided, however, that (x) any prepayment of Tranche B
Term Loans pursuant to this Section 2.10 shall be accompanied by at least a pro
rata payment of the Tranche A Term Loans (based on the respective amounts of
Tranche A Term Loans and Tranche B Term Loans then outstanding) and (y) no
prepayment of any Extended Term Loans of any series shall be permitted pursuant
to this Section 2.10(a) so long as any Term Loans of any Existing Term Loan
Class from which such Extended Term Loans were converted remain outstanding
unless such prepayment is accompanied by a pro rata (or greater proportionate)
prepayment of Term Loans of such Existing Term Loan Class.
(ii)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or transmission by electronic communication in accordance with Section
9.01(b)) of any prepayment hereunder (x) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, (y) in the case of prepayment of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of

-#PageNum#-
        

--------------------------------------------------------------------------------



prepayment or (z) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the Class or Classes
of Loans to be repaid and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of Term Loans pursuant to this Section 2.10(a) shall be applied
to repayments thereof required pursuant to Section 2.09(b) in the order selected
by the Borrower. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the notice of prepayment. Prepayments pursuant to this Section
2.10(a) shall be accompanied by accrued interest to the extent required by
Section 2.12 and shall be subject to Section 2.15.
(b)    Mandatory Prepayments. (i) No later than 95 days after the end of each
fiscal year of Parent, the Borrower shall apply an amount in accordance with
Section 2.10(b)(iv) in an aggregate amount equal to (A) the ECF Percentage of
Excess Cash Flow, if positive, for the fiscal year covered by such financial
statements minus (B) the sum of (x) all voluntary prepayments of Term Loans
during such fiscal year pursuant to Section 2.10(a) and (y) all voluntary
prepayments of Revolving Loans during such fiscal year pursuant to Section
2.10(a) to the extent the Revolving Commitments are permanently reduced by the
amount of such payments.
(ii)    (A) If Parent or any Subsidiary receives any Net Cash Proceeds from any
Asset Sale or Casualty Event, the Borrower shall apply an amount equal to 100%
of such Net Cash Proceeds in accordance with Section 2.10(b)(v) on or prior to
the date which is ten (10) Business Days after the date of the realization or
receipt of such Net Cash Proceeds; provided that no such prepayment shall be
required pursuant to this Section 2.10(b)(ii)(A) with respect to such Net Cash
Proceeds that Parent or any Subsidiary shall reinvest in accordance with Section
2.10(b)(ii)(B); provided that (x) the foregoing proviso shall not apply to any
Asset Sale made in reliance on Section 6.11(l); and (y) to the extent required
by the terms of any Permitted Secured Notes that are secured by Liens subject to
the First Lien Intercreditor Agreement, the Borrower may, in lieu of prepaying
Term Loans with such portion of the Net Cash Proceeds of any Asset Sale or
Casualty Event, apply a portion of such Net Cash Proceeds (based on the
respective principal amounts at such time of (A) such Permitted Secured Notes
and (B) the Term Loans) to repurchase or redeem Permitted Secured Notes that are
secured by Liens subject to the First Lien Intercreditor Agreement with the
remaining amount of such Net Cash Proceeds to be applied to prepay Term Loans.

-#PageNum#-
        

--------------------------------------------------------------------------------



(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Asset Sale or Casualty Event, at the option of the Borrower, Parent or
any Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
assets useful for Parent’s or a Subsidiary’s business within (x) twelve (12)
months following receipt of such Net Cash Proceeds or (y) if Parent or a
Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within six (6)
months following the last day of such twelve month period; provided that any
such Net Cash Proceeds that are not so reinvested within the applicable time
period set forth above shall be applied as set forth in Section 2.10(b)(ii)(A)
within five (5) Business Days after the end of the applicable time period set
forth above.
(iii)    If, following the Restatement Effective Date, Parent or any Subsidiary
incurs or issues (x) any Refinancing Indebtedness or (y) any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 6.01 (without
prejudice to the restrictions therein), the Borrower shall apply an amount equal
to 100% of such Net Cash Proceeds received by Parent or any Subsidiary therefrom
in accordance with Section 2.10(b)(v) on or prior to the date which is three (3)
Business Days after the receipt of such Net Cash Proceeds.
(iv)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.10(b) at least three (3) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.
(v)    Each prepayment of Term Loans pursuant to this Section 2.10(b) shall be
applied pro rata to each Class of Term Loans (on a pro rata basis to the Term
Loans of the Lenders with such Class of Term Loans) and shall be further applied
to such Class of Term Loans in direct order of maturity to repayments thereof
required pursuant to Section 2.09(b).
(vi)    Any prepayment of Term Loans pursuant to this Section 2.10(b) shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be subject to Section 2.15.
(c)    (i) Notwithstanding anything to the contrary in Section 2.10(a) (which
provisions shall not be applicable to this Section 2.10(c)), the Borrower shall
have the right at any time and from time to time to prepay Term Loans from
Lenders electing to participate in such prepayments at a discount to the par
value of such Term Loans and on a non-pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this Section
2.10(c); provided that (A) no Discounted Voluntary Prepayment shall be made
unless (A) immediately after giving effect to such Discounted Voluntary
Prepayment, (i) no Default or Event of Default has occurred and is continuing,
(ii) Parent and its Subsidiaries are in compliance on a Pro Forma Basis with the
covenant contained in Section 6.09 as of the last day of the most recent fiscal
quarter of Parent for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and (iii) the U.S. Loan Parties shall have unrestricted
cash and cash equivalents and unused Revolving Commitments of at least
$1,000,000,000 and no proceeds of Revolving Loans shall be utilized to make any
Discounted Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall
be

-#PageNum#-
        

--------------------------------------------------------------------------------



offered to all Lenders with Term Loans on a pro rata basis and (C) the Borrower
on the date such Discounted Voluntary Prepayment is made shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
stating (1) that no Default or Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment, (2) that each of the
conditions to such Discounted Voluntary Prepayment contained in this Section
2.10(c) has been satisfied or waived and (3) neither the Borrower nor any of its
Affiliates has any non-public information with respect to any Loan Party or the
Term Loans that has not been disclosed to the Lenders (other than Lenders
electing not to receive such information) that would reasonably be expected to
be material to a Lender’s decision to participate in a Discounted Voluntary
Prepayment.
(ii)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit G hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Term
Loans as specified below. The Proposed Discounted Prepayment Amount of Term
Loans shall not be less than $100,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount for Term Loans and the
Class of Term Loans to which such offer relates, (B) a discount range (which may
be a single percentage) selected by the Borrower with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of such Term Loans (the “Discount Range”) and (C) the date by which
Lenders are required to indicate their election to participate in such proposed
Discounted Voluntary Prepayment which shall be at least five Business Days
following the date of the Discounted Prepayment Option Notice (the “Acceptance
Date”).
(iii)    Upon receipt of a Discounted Prepayment Option Notice in accordance
with Section 2.10(c)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender with
Term Loans may specify by written notice substantially in the form of Exhibit H
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
prepayment price of 80% of the par value of the Term Loans to be prepaid) and
(B) a maximum principal amount (subject to rounding requirements specified by
the Administrative Agent) of Term Loans of each Class held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of Term Loans specified by the Lenders in Lender
Participation Notices, the Administrative Agent, in consultation with the
Borrower, shall calculate the applicable discount for Term Loans (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Borrower if the Borrower has selected a single percentage
pursuant to Section 2.10(c)(ii) for the Discounted Voluntary Prepayment or (B)
otherwise, the highest Acceptable Discount at which the Borrower can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be

-#PageNum#-
        

--------------------------------------------------------------------------------



applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Term Loans under the applicable Class whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.
(iv)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date, without premium or penalty (and without any amounts
due under Section 2.15), upon irrevocable notice substantially in the form of
Exhibit I hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 1:00 p.m. Local Time, two Business Days
prior to the date of such Discounted Voluntary Prepayment, which notice shall
specify the date and amount of the Discounted Voluntary Prepayment and the
Applicable Discount determined by the Administrative Agent. Upon receipt of any
Discounted Voluntary Prepayment Notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any Discounted Voluntary Prepayment
Notice is given, the amount specified in such notice shall be due and payable to
the applicable Lenders, subject to the Applicable Discount on the applicable
Term Loans, on the date specified therein together with accrued interest (on the
par principal amount) to, but not including, such date on the amount prepaid.
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.10(c)(iii)
above) reasonably established by the Administrative Agent and the Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Borrower may withdraw its offer
to make a Discounted Voluntary Prepayment pursuant to any Discounted Prepayment
Option Notice.



-#PageNum#-
        

--------------------------------------------------------------------------------



(d)    To the extent the Term Loans are prepaid pursuant to Section 2.10(c),
scheduled amortization amounts for the Term Loans of such Class under Section
2.09 shall be reduced on a pro rata basis by the principal amount of the Term
Loans so prepaid.
SECTION 2.11.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily amount by which the Revolving Commitment of such Lender
exceeds the Revolving Credit Exposure of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Effective Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements following the date
of the applicable LC Disbursement) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to the relevant Issuing Bank a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each New Tranche A Term Lender a commitment fee (the “New Tranche A Term
Commitment Fee”), which shall accrue at a per annum rate equal to 50% of the
Applicable Rate for Eurodollar Tranche A Term Loans, on the daily average
aggregate amount available to be drawn under the

-#PageNum#-
        

--------------------------------------------------------------------------------



New Tranche A Term Commitment of such New Tranche A Term Lender during the
period from and including the Restatement Effective Date to but excluding the
earlier of the New Tranche A Term Funding Date and the New Tranche A Term
Commitment Termination Date. Accrued New Tranche A Term Commitment Fees shall be
(x) computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day) and (y) shall be payable in arrears on the earlier of the New Tranche A
Term Funding Date and the New Tranche A Term Commitment Termination Date.
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
SECTION 2.12.    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate in effect from time to time plus
the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period or a Swingline
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365

-#PageNum#-
        

--------------------------------------------------------------------------------



days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent in accordance with the provisions of
this Agreement, and such determination shall be conclusive absent manifest
error.
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
SECTION 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition or Tax affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein (other than any Excluded Taxes
or any Taxes imposed on or attributable to any payments by or on account of any
Loan Party or Other Taxes, which are governed solely by Section 2.16);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any Loan or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder, whether of principal, interest or otherwise, in each case by an
amount deemed by such Lender or such Issuing Bank to be material in the context
of its making of, and participation in,

-#PageNum#-
        

--------------------------------------------------------------------------------



extensions of credit under this Agreement, then, upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender or such Issuing Bank, the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense (excluding

-#PageNum#-
        

--------------------------------------------------------------------------------



loss of anticipated profit) attributable to such event. Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate (determined without regard for the minimum rate set forth
therein applicable to Tranche B Term Loans) that would have been applicable to
such Loan (and excluding any Applicable Rate), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the relevant currency of a comparable amount and period from
other banks in the eurocurrency market. A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
SECTION 2.16.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes; provided that if any Loan Party or other
applicable withholding agent shall be required to deduct any Taxes from any such
payments, then (i) the applicable withholding agent shall make such deductions
and timely pay any such Taxes to the relevant Governmental Authority in
accordance with applicable law, and (ii) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions for Indemnified
Taxes and Other Taxes (including deductions applicable to additional sums
payable under this Section) have been made, the AdministrativeAgent or Lender
(as the case may be) receives on the due date a net sum equal to the sum it
would have received had no such deductions been required or made.
(b)    In addition, without duplication of Section 2.16(a) the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    The Loan Parties shall, jointly and severally, indemnify each Lender and
the Administrative Agent (each a “Tax Indemnitee”), within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes imposed on or
attributable to any payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document, and Other Taxes, payable by
such Tax Indemnitee (including Indemnified Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 2.16) other than any
penalties arising as a result of the gross negligence or willful misconduct of
such Lender or Agent, and any reasonable out-of-pocket expenses related thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by the Tax Indemnitee or by the
Agent on its own behalf or on behalf of another Tax Indemnitee, accompanied by
reasonable supporting documentation, shall be conclusive absent manifest error.

-#PageNum#-
        

--------------------------------------------------------------------------------



(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, and in any event within 30
days of any such payment, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 2.16(e)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so.
Without limiting the foregoing:
(1)    Each Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed original copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.
(2)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,
(B)    two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x)
two properly completed and duly signed certificates substantially in the form of
Exhibit F-1, F-2, F-3 and F-4, as applicable, (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) two properly completed and duly signed original
copies of IRS Form W-8BEN (or any successor forms),
(D)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two

-#PageNum#-
        

--------------------------------------------------------------------------------



properly completed and duly signed original copies of IRS Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN,
U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.16(e) if such beneficial owner were a Lender, as
applicable (provided that, if the Foreign Lender is a partnership for U.S.
federal income tax purposes (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Foreign Lender on behalf of such
beneficial owner), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.
(3)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by Sections 1471 through 1474 of the Code
if such Lender were to fail to comply with the applicable reporting requirements
of those Sections (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
Sections 1471 through 1474 of the Code and to determine whether such Lender has
or has not complied with such Lender’s obligations under such Sections and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (3), Section 1471 through 1474 of the Code
shall include any amendments made to such sections after the date of this
Agreement.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.16, it shall promptly pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.16 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental

-#PageNum#-
        

--------------------------------------------------------------------------------



Authority. This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
(g)    For the avoidance of doubt, the term “Lender,” for purposes of this
Section 2.16, shall include any Swingline Lender and any Issuing Bank.
(h)    The Administrative Agent and each Lender shall use commercially
reasonable efforts to cooperate with the Borrower in attempting to recover
Indemnified Taxes and Other Taxes that the Borrower reasonably asserts were
improperly imposed if (i) in the reasonable judgment of the Administrative Agent
or such Lender, as applicable, such cooperation shall not subject the
Administrative Agent or such Lender, as applicable, to any unreimbursed third
party cost or expense or otherwise be materially disadvantageous to the
Administrative Agent or such Lender, as applicable, and (ii) based on advice of
the Borrower’s (or applicable Loan Party’s) independent accountants or external
legal counsel, there is a reasonable basis for such Loan Party to contest with
the applicable Governmental Authority the imposition of such Indemnified Taxes
or Other Taxes; provided, however, that any such attempts shall be at the sole
cost of the Borrower and the Borrower shall indemnify the Administrative Agent
and each Lender for any costs it incurs in connection with complying with this
Section 2.16(h). The Borrower shall have the right to dispute or challenge in a
reasonable manner and only to the extent necessary to protect its rights under
applicable law, and at its sole cost and expense, the imposition of Indemnified
Taxes with the relevant Governmental Authority. In no event will this Section
2.16(h) relieve the Borrower of its obligation to pay additional amounts to the
Administrative Agent or any Lender under this Section 2.16. Any refund obtained
shall be repaid to the Borrower to the extent provided in Section 2.16(f).
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., New York City time on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in Dollars and (ii) to the
Administrative Agent at its offices referred to in Section 9.01 (or as otherwise
directed by the Administrative Agent), except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.



-#PageNum#-
        

--------------------------------------------------------------------------------



(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant in accordance with the terms of this Agreement. The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the relevant Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the relevant Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

-#PageNum#-
        

--------------------------------------------------------------------------------



(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.
(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or any Lender is unable to fund
its portion of any Loan as a result of any applicable law or regulation
prohibiting, or any order, judgment or decree of any Governmental Authority
enjoining, prohibiting or restraining, any Lender from making any Loan requested
by the Borrower or any Issuing Bank or any Lender from issuing, renewing,
extending or increasing the face amount of or participating in the Letter of
Credit requested to be issued, renewed, extended or increased by the Borrower,
or if any Lender (a “Non-Consenting Lender”) fails to grant a consent in
connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each affected Lender is required but the consent of
the Required Lenders is obtained, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, each Issuing Bank and the Swingline
Lender, which consent shall not unreasonably be withheld, to the extent required
by Section 9.04, and (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest) or the Borrower (in the case of
all fees and other amounts).



-#PageNum#-
        

--------------------------------------------------------------------------------



SECTION 2.19.    Expansion Option.
(a)    The Borrower may from time to time after the Restatement Effective Date
elect to increase the Revolving Commitments or any Extended Revolving
Commitments (“Increased Commitments”) or enter into one or more tranches of term
loans (each, an “Incremental Term Loan”), in each case in an aggregate principal
amount of not less than $25,000,000 so long as, after giving effect thereto, the
aggregate amount of all such Increased Commitments and all such Incremental Term
Loans (other than Refinancing Term Loans) established following the Restatement
Effective Date does not exceed $1,000,000,000 (for the avoidance of doubt,
excluding the Tranche A Term Loans made pursuant to the New Tranche A Term
Commitments). The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Revolving Commitment or Extended Revolving Commitment, or to participate in such
Incremental Term Loan, or extend Revolving Commitments or Extended Revolving
Commitments, as the case may be; provided that each Augmenting Lender (and, in
the case of an Increased Commitment, each Increasing Lender) shall be subject to
the approval of the Borrower and the Administrative Agent and, in the case of an
Increased Commitment, each Issuing Bank and Swingline Lender (such consents not
to be unreasonably withheld). Without the consent of any Lenders other than the
relevant Increasing Lenders or Augmenting Lenders, this Agreement and the other
Loan Documents may be amended pursuant to an Additional Credit Extension
Amendment as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.19. Increases and new Revolving Commitments and Incremental Term Loans created
pursuant to this Section 2.19 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Revolving Commitments
or Extended Revolving Commitments or Incremental Term Loan shall be permitted
under this paragraph unless (i) on the proposed date of the effectiveness of
such increase in the Revolving Commitments or Extended Revolving Commitments or
borrowing of such Incremental Term Loan, the conditions set forth in paragraphs
(a) and (b) of Section 4.02 shall be satisfied and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower and (ii) (x) Parent shall be in compliance,
calculated on a Pro Forma Basis with the covenant contained in Section 6.09 as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) prior to such time and
(y) on a Pro Forma Basis, the Consolidated Senior Leverage Ratio would be less
than or equal to 2.0 to 1.0 as of the last day of the most recent fiscal quarter
of Parent for which financial statements have been delivered pursuant to Section
5.01(a) or (b). On the effective date of any increase in the Revolving
Commitments or Extended Revolving Commitments or any Incremental Term Loans
being made (assuming that any Increased Commitments were fully drawn), (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Loans of all the Lenders to equal its Applicable
Percentage of such

-#PageNum#-
        

--------------------------------------------------------------------------------



outstanding Loans, and (ii) except in the case of any Incremental Term Loans,
if, on the date of such increase, there are any Revolving Loans outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Increased
Commitments be prepaid to the extent necessary from the proceeds of additional
Revolving Loans made hereunder by the Increasing Lenders and Augmenting Lenders,
so that, after giving effect to such prepayments and any borrowings on such date
of all or any portion of such Increased Commitments, the principal balance of
all outstanding Revolving Loans owing to each Lender with a Revolving Commitment
is equal to such Lender’s pro rata share (after giving effect to any nonratable
Increased Commitment pursuant to this Section 2.19) of all then outstanding
Revolving Loans. The Administrative Agent and the Lenders hereby agree that the
borrowing notice, minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods. The terms of
any Incremental Term Loans shall be as set forth in the amendment to this
Agreement providing for such Incremental Term Loans; provided that (i) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan A Maturity Date, (ii) the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Tranche A Term Loans (or, if no Tranche A Term
Loans are outstanding at such time, the Tranche B Term Loans), (iii) Incremental
Term Loans shall not participate on a greater than pro rata basis with the
Tranche A Term Loans or Tranche B Term Loans in any optional or mandatory
prepayment hereunder, (iv) the provisions with respect to payment of interest,
original issue discount and upfront fees shall be as set forth in the amendment
providing for such Incremental Term Loans; provided that if (x) the Yield of any
Incremental Term Loans (other than Refinancing Term Loans) exceeds the Yield of
the Tranche B Term Loans and/or (y) the Yield of any Incremental Term Loans with
a final maturity prior to the Term Loan B Maturity Date or a Weighted Average
Life to Maturity that is shorter than the then remaining Weighted Average Life
to Maturity of the Tranche B Term Loans exceeds the Yield of the Tranche A Term
Loans by more than 50 basis points, then the Applicable Rate for the applicable
Term Loans specified in the foregoing clauses (x) and/or (y) shall be increased
to the extent required so that the Yield of such Class or Classes of Term Loans
is equal to the Yield of such Incremental Term Loans minus 50 basis points and
(v) all other terms applicable to such Incremental Term Loans (other than
provisions specified in clauses (i) through (iv) above) shall be the same as the
terms of the then outstanding Tranche A Term Loans and Tranche B Term Loans
except to the extent such covenants and other terms apply solely to any period
after the Term Loan B Maturity Date.
(b)    This Section 2.19 shall override any provisions in Section 9.02 to the
contrary.
SECTION 2.20.    Extended Term Loans and Extended Revolving Commitments.
(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend

-#PageNum#-
        

--------------------------------------------------------------------------------



the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Term Loans (any such Term Loans
which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.20. In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders under the Existing
Term Loan Class) (an “Extension Request”) setting forth the proposed terms of
the Extended Term Loans to be established, which shall be consistent with the
Term Loans under the Existing Term Loan Class from which such Extended Term
Loans are to be converted except that:
(i)    all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment;
(ii)    the interest margins with respect to the Extended Term Loans may be
different than the Applicable Rate for the Term Loans of such Existing Term Loan
Class and upfront fees may be paid to the Extending Term Lenders to the extent
provided in the applicable Additional Credit Extension Amendment; and
(iii)    the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Term Loan B Maturity Date.
(b)    Any Extended Term Loans converted pursuant to any Extension Request shall
be designated a series of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the limitations set forth in clause (a)
above, any Extended Term Loans converted from an Existing Term Loan Class may,
to the extent provided in the applicable Additional Credit Extension Amendment
and consistent with the requirements set forth above, be designated as an
increase in any previously established Class of Term Loans.
(c)    The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to respond. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Class converted into Extended Term Loans pursuant to any Extension Request. Any
Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower). In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).

-#PageNum#-
        

--------------------------------------------------------------------------------



(d)    The Borrower may, with the consent of each Person providing an Extended
Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving Commitments; provided that (i)
the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments and (ii)
any reduction in the Revolving Commitments may, at the option of the Borrower,
be directed to a disproportional reduction of the Revolving Commitments of any
Lender providing an Extended Revolving Commitment.
(e)    Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents provided pursuant to this
Agreement). Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto. In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Collateral Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative Agent.
(f)    The provisions of this Section 2.20 shall override any provision of
Section 9.02 to the contrary.
SECTION 2.21.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
Dollars (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of the Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such

-#PageNum#-
        

--------------------------------------------------------------------------------



loss, and if the amount of the specified currency so purchased exceeds (a) the
sum originally due to any Lender or the Administrative Agent, as the case may
be, in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender under Section 2.17, such Lender or the Administrative Agent, as the case
may be, agrees to remit such excess to the Borrower.
SECTION 2.22.    Defaulting Lenders.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(ii)    the Revolving Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided
that this clause (ii) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(iii)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(1)    so long as no Event of Default has occurred and is continuing as to which
the Administrative Agent has received written notice from the Borrower or a
Revolving Lender at the time of any such reallocation, all or any part of the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (disregarding for this purpose the Revolving Commitments
of any Defaulting Lenders for all purposes of such calculation) but only to the
extent that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments;
(2)    if the reallocation described in clause (1) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (1) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(3)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (2) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with

-#PageNum#-
        

--------------------------------------------------------------------------------



respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(4)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (1) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(5)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (1) or (2) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(a)(iii), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(a)(iii)(1) (and such Defaulting Lender shall not participate
therein).
(b)    If (i) a Bankruptcy Event with respect to a parent entity of any Lender
shall occur following the Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
(c)    In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold Revolving Loans in accordance with its
Applicable Percentage (whereupon such Lender shall cease to be a Defaulting
Lender).

-#PageNum#-
        

--------------------------------------------------------------------------------



ARTICLE III

Representations and Warranties
The Credit Agreement Parties, jointly and severally, represent and warrant to
the Lenders as of the Effective Date and (except as to representations and
warranties made as of a certain date) as of the date such representations and
warranties are deemed to be made underSection 4.02 of this Agreement that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of Parent and its
Material Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary of Parent on the Effective Date, if such Subsidiary
is a Specified Domestic Subsidiary or a Specified Foreign Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of its capital stock or other equity
interests owned by Parent and the other Subsidiaries. All of the outstanding
shares of capital stock and other equity interests, to the extent owned by
Parent or any Subsidiary, of each Subsidiary are validly issued and outstanding
and fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 as owned by Parent or another Subsidiary were owned,
beneficially and of record, by Parent or any Subsidiary on the Effective Date
free and clear of all Liens, other than Liens permitted under Section 6.02. As
of the Effective Date, there were no outstanding commitments or other
obligations of Parent or any Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Subsidiary, except as disclosed on Schedule
3.01.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by the Loan Parties party thereto and constitute a legal, valid and
binding obligation of the Loan Parties party thereto, enforceable against such
Loan Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transaction (a) does
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably

-#PageNum#-
        

--------------------------------------------------------------------------------



be expected to have a Material Adverse Effect, (b) will not violate (i) any
applicable law or regulation or order of any Governmental Authority or (ii) the
charter, by-laws or other organizational documents of any Loan Party, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any material asset of any
Loan Party (other than pursuant to the Loan Documents and Liens permitted by
Section 6.02); except with respect to any violation or default referred to in
clause (b)(i) or (c) above, to the extent that such violation or default could
not reasonably be expected to have a Material Adverse Effect.
SECTION 3.04.    Financial Statements; Financial Condition; No Material Adverse
Change.
(a)    The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and statements of earnings, stockholders equity and cash flows of
Parent as of and for the years ended December 31, 2010 and December 31, 2009
reported on by Ernst & Young LLP, independent public accountants, which
financial statements present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of Parent as of such
dates and for such periods in accordance with GAAP.
(b)    Since December 31, 2010, there has been no material adverse change in the
business, assets, properties or financial condition of Parent and its
Subsidiaries, taken as a whole.
SECTION 3.05.    Properties.
(a)    Each Loan Party has title to, or valid leasehold interests in, all its
material real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or interest could not reasonably
be expected to have a Material Adverse Effect. There are no Liens on any of the
real or personal properties of Parent or any Subsidiary except for Liens
permitted by Section 6.02. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 5.05.
(b)    Each of Parent and its Subsidiaries owns, or is licensed or possesses the
right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the operation of the business of Parent, the
Borrower and the Subsidiaries, taken as a whole, and, to the knowledge of the
Borrower, the use thereof by Parent and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against

-#PageNum#-
        

--------------------------------------------------------------------------------



or affecting Parent or any of its Subsidiaries as to which there is a reasonable
possibility of an adverse determination and that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. There
are no labor controversies pending against or, to the knowledge of the Borrower,
threatened against or affecting Parent or any of its Subsidiaries which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither Parent nor any of its Subsidiaries (i) has failed to comply with
any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
SECTION 3.07.    Compliance with Laws and Agreements. Each of Parent and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all agreements and
other instruments (excluding agreements governing Indebtedness) binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.08.    Investment Company Status. Neither Parent nor any of its
Subsidiaries is required to register as an “investment company” as defined in
the Investment Company Act of 1940.
SECTION 3.09.    Taxes. Parent and each of its Subsidiaries has timely filed or
caused to be filed (taking into account extensions) all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes levied
or imposed upon them or their properties, income or assets otherwise due and
payable (including in its capacity as a withholding agent), except, in each
case, (a) Taxes that are being contested in good faith by appropriate
proceedings that stay the enforcement of the tax in question and for which
Parent, the Company or such Subsidiary, as applicable, has set aside on its
books reserves to the extent required by GAAP or (b) to the extent that the
failure to make such filing or payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. There
is no current, proposed or, to the Borrower’s knowledge any pending, Tax
assessment, deficiency or other claim against Parent or any of its Subsidiaries
except (i) those being actively contested by Parent or such Subsidiary in good
faith and by appropriate proceedings that stay the enforcement of the tax in
question and for which adequate reserves have been provided in accordance with
GAAP or (ii) those would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
SECTION 3.10.    Solvency. On the Restatement Effective Date after giving effect
to the transactions to occur on the Restatement Effective Date, the Loan
Parties, on a consolidated basis, are Solvent.

-#PageNum#-
        

--------------------------------------------------------------------------------



SECTION 3.11.    Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes or other labor disputes against Parent or any Subsidiary pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by and payment made
to employees of Parent and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Laws dealing with such matters;
and (c) all payments due from Parent and its Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party. The consummation of the Transaction will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Parent or any
Subsidiary is bound, except as could not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.12.    Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information) furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole, contains as of the date of
such statement, information, document or certificate was so furnished any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading. The projections and pro forma financial
information contained in the materials referenced above have been prepared in
good faith based upon assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
SECTION 3.13.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Neither Parent nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (as defined
in Regulation U).
SECTION 3.14.    Security Interests. The provisions of each Collateral Document
are (or, at the time delivered, will be) effective to create legal and valid
Liens on all the Collateral in respect of which and to the extent such
Collateral Document purports to create Liens in favor of the Administrative
Agent, for the benefit of the Secured Parties or the Foreign Secured Parties, as
applicable; and upon the proper filing of UCC financing statements, the proper
filing of Mortgages with respect to Material Real Properties and the taking of
all other actions to be taken pursuant to the terms of the Collateral Documents,
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Obligations, enforceable against the applicable Loan Party and all third
parties to the extent required by the Collateral Documents.
SECTION 3.15.    USA PATRIOT Act, Etc. Parent and each of its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury

-#PageNum#-
        

--------------------------------------------------------------------------------



Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
SECTION 3.16.    ERISA. Except for those that would not, individually or in the
aggregate, have a Material Adverse Effect, no ERISA Event has occurred or is
reasonably expected to occur.
ARTICLE IV

Conditions
SECTION 4.01.    Initial Credit Events. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit on the Effective Date
was subject to each of the following conditions each of which was satisfied on
or prior to the Effective Date:
(a) The Administrative Agent (or its counsel) shall have received from (i) each
party to the Original Credit Agreement either (A) a counterpart of the Original
Credit Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent that such party signed a
counterpart of the Original Credit Agreement.
(b)    The Administrative Agent (or its counsel) shall have received from each
U.S. Loan Party either (A) a counterpart of the Pledge and Security Agreement
and, except in the case of the Borrower, the Guaranty signed on behalf of such
U.S. Loan Party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01(b) of a signed signature page of the Pledge and
Security Agreement and, except in the case of the Borrower, the Guaranty) that
such party signed a counterpart of the Pledge and Security Agreement and, except
in the case of the Borrower, the Guaranty, together with:
(i)    Uniform Commercial Code financing statements naming each U.S. Loan Party
as debtor and the Administrative Agent as secured party in appropriate formfor
filing in the jurisdiction of incorporation or formation of each such U.S. Loan
Party;
(ii)    certificates representing all certificated Equity Interests owned
directly by any U.S. Loan Party to the extent pledged (and required to be
delivered) under the Pledge and Security Agreement together with stock powers
executed in blank; and
(iii)    all notes, chattel paper and instruments owned by any U.S. Loan Party
to the extent pledged (and required to be delivered) pursuant to the Pledge and
Security Agreement duly endorsed in blank or with appropriate instruments of
transfer.





-#PageNum#-
        

--------------------------------------------------------------------------------



(c)    The Administrative Agent (or its counsel) shall have received from each
initial Foreign Guarantor either (A) a counterpart of the Pledge and Security
Agreement and Guaranty signed on behalf of such Foreign Guarantor or (B) written
evidence reasonably satisfactory to the Administrative Agent (which may include
telecopy or electronic mail transmission in accordance with Section 9.01(b) of a
signed signature page of the Pledge and Security Agreement and Guaranty) that
such party signed a counterpart of the Pledge and Security Agreement and
Guaranty.
(d)    Substantially concurrently with initial borrowings hereunder, the
purchase of membership interests of Parent shall have been consummated in all
material respects in accordance with the terms of the GM Stock Purchase
Agreement.
(e)    The Administrative Agent shall have received the executed legal opinions
of (i) Shearman & Sterling LLP, special New York and United Kingdom counsel to
the Borrower, (ii) Sean P. Corcoran, corporate counsel to the Borrower, (iii)
CMS Cameron McKenna LLP, local counsel to the Borrower and the Guarantors in the
United Kingdom and (iv) Allen & Overy LLP, local counsel to the Borrower and the
Guarantors in Luxembourg, in each case, in form reasonably satisfactory to the
Administrative Agent. The Borrower hereby requests such counsel to deliver such
opinions.
(f)    The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transaction and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transaction, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(g)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming that the representations and conditions set
forth in Section 4.02 of the Original Credit Agreement are satisfied on the
Effective Date.
(h)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially concurrently with the making of the
initial Loans hereunder (i) all Indebtedness under the Existing Credit Agreement
was repaid and all Liens securing such Indebtedness shall have been released and
(ii) the Borrower shall have provided a notice of redemption with respect to the
Existing Senior Subordinated Notes to the administrative agent for the Existing
Senior Subordinated Notes and shall have deposited with the administrative agent
for the Existing Senior Subordinated Notes funds sufficient to redeem such
Existing Senior Subordinated Notes.
(i)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Borrower and its Subsidiaries (taken as a whole) on the
Effective Date after giving effect to the Transaction, from a Financial Officer
of the Borrower.

-#PageNum#-
        

--------------------------------------------------------------------------------



(j)    The Administrative Agent shall have received copies of recent UCC Lien
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties.
(k)    The Lenders shall have received on or prior to the Effective Date all
documentation and other information reasonably requested in writing by them
prior to the Effective Date in order to allow the Lenders to comply with the USA
PATRIOT Act.
(l)    The Administrative Agent and the Arrangers shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (but not a conversion or continuation of
Loans), and of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit (including the initial Loans made on the Effective Date) is subject to
the satisfaction of the following conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
where any representation and warranty is expressly made as of a specific earlier
date, such representation and warranty shall be true in all material respects as
of any such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
(c)    The Borrower shall have provided any required notice of such Borrowing or
issuance, amendment, renewal or extension pursuant to Section 2.03, 2.04 or
2.05, as applicable.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.
SECTION 4.03.    Restatement Effective Date. The effectiveness of this Agreement
is subject to the satisfaction of the following conditions:
(a)    The Administrative Agent (or its counsel) shall have received from the
Required Lenders (under and as defined in the Original Credit Agreement) and
each Lender with a New Tranche A Term Commitment either (A) a counterpart of the
Restatement Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent that such party signed a
counterpart of the Restatement Agreement.

-#PageNum#-
        

--------------------------------------------------------------------------------



(b)    The Administrative Agent shall have received a signed certificate of a
Responsible Officer stating that the conditions set forth in Section 4.02 are
satisfied as of such date.
(c)    The Administrative Agent (or its counsel) shall have received from each
Loan Party (other than the Borrower) a counterpart of a reaffirmation agreement
in form reasonably satisfactory to the Administrative Agent, confirming that
such Loan Party’s obligations under the Loan Documents to which it is party will
apply to this Agreement.
(d)    The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property and, if any improvements on any Mortgaged
Property are located in a special flood hazard area, (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Loan Party relating thereto and (ii) evidence in form
satisfactory to the Administrative Agent of the flood insurance required under
Section 5.05.
(e)    The Administrative Agent shall have received, for the account of each
Lender which delivers a duly executed signature page consenting to the
Restatement Agreement by 5:00 p.m. (New York City time) on September 13, 2012, a
consent fee equal to 0.05% of the aggregate principal amount of such Lender’s
Tranche A Term Loans, Tranche B Term Loans and/or Revolving Commitments
outstanding as of the Restatement Effective Date.
(f)    The Administrative Agent shall have received the executed legal opinions
of (i) Paul Hastings LLP, special New York counsel to the Borrower, (ii) Sean P.
Corcoran, corporate counsel to the Borrower, (iii) CMS Cameron McKenna LLP,
local counsel to the Borrower and the Guarantors in the United Kingdom, and (iv)
Carey Olsen, local counsel to the Borrower and the Guarantors in Jersey, in each
case, in form reasonably satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinions.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Credit Agreement Parties covenant
and agree with the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to the Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of Parent, the audited consolidated balance sheet of
Parent and its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form

-#PageNum#-
        

--------------------------------------------------------------------------------



the figures for the previous fiscal year, all reported on by Ernst & Young LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of
Parent, the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of Parent’s Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of Parent and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or except in the case of subclause (y) below, (b) above, a certificate
substantially in form and substance reasonably acceptable to Administrative
Agent and executed by a Financial Officer of the Borrower (x) certifying as to
whether, to the knowledge of such Financial Officer after reasonable inquiry, a
Default has occurred and is continuing and, if so, specifying the details
thereof and any action taken or proposed to be taken with respect thereto; (y) 
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.09 as of the last day of the period covered by such financial
statements and (z) in the case of the financial statements referred to in clause
(a) only, setting forth a reasonably detailed calculation of the Consolidated
Senior Leverage Ratio as of the last day of the period covered by such financial
statements;
(d)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any failure to comply with Section
6.09 (which certificate may be limited to the extent required by accounting
rules or guidelines or by such accounting firm’s professional standards and
customs of the profession);
(e)    promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by Parent or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Parent or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; and
(g)    not later than 30 days after the start of each fiscal year of Parent, an
annual business plan of Parent and its Subsidiaries for such fiscal year
approved by the board of directors of Parent, which shall include a projected
year-end consolidated balance

-#PageNum#-
        

--------------------------------------------------------------------------------



sheet and income statement and statement of cash flows for Parent and its
Subsidiaries and a statement of the key assumptions (as determined in good faith
by the Borrower) on which such forecasts are based.
Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Borrower on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.
The Borrower acknowledges that (a) the Administrative Agent will make available
information to the Lenders by posting such information on IntraLinks or similar
electronic means and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Parent, its Subsidiaries or their securities) (each, a “Public
Lender”). The Borrower agrees to identify that portion of the information to be
provided to Public Lenders hereunder as “PUBLIC” and that such information will
not contain material non-public information relating to Parent or its
Subsidiaries (or any of their securities).
SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower obtains knowledge of the following:
(a)    the occurrence of any continuing Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent, any
Subsidiary or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    (i) any material labor dispute to which Parent or any Subsidiary is, or
is reasonably likely to become, a party, including any strikes, lockouts or
other disputes relating to any of Parent’s or such Subsidiary’s plants and other
facilities and (ii) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of Parent or any such Subsidiary, in each case that could reasonably be
expected to result in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.    Existence; Conduct of Business. Parent will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits,

-#PageNum#-
        

--------------------------------------------------------------------------------



privileges and franchises material to the conduct of its business, except, in
the case of the preceding clause (ii), to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any transaction permitted under Section
6.03 or 6.11.
SECTION 5.04.    Payment of Taxes. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party will, and will cause each of its Subsidiaries to, pay all of its Taxes
(including Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises) before any penalty or
fine accrues thereon; provided that no such Tax or claim need be paid if it is
being contested in good faith by appropriate proceedings, so long as (a)
adequate reserves or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made therefor, and (b) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.
SECTION 5.05.    Maintenance of Properties; Insurance. Parent will, and will
cause each of its Subsidiaries to, (a) keep and maintain all Property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. All property and
liability insurance relating to Collateral, including insurance requested in
connection with any after-acquired Material Real Property, if any, which shall
be subject to a Mortgage delivered after the Effective Date pursuant to Section
5.09(b), shall, as reasonably requested by the Administrative Agent, name the
Administrative Agent as mortgagee (in the case of property insurance), if
applicable, or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable. If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance is
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor act thereto), then Parent shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
SECTION 5.06.    Inspection Rights. Parent will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and use commercially reasonable efforts to make
its

-#PageNum#-
        

--------------------------------------------------------------------------------



independent accountants available to discuss the affairs, finances and condition
of Parent and the Borrower, all at such reasonable times and as often as
reasonably requested and in all cases subject to applicable Law and the terms of
applicable confidentiality agreements; provided that (i) the Lenders will
conduct such requests for visits and inspections through the Administrative
Agent and (ii) unless an Event of Default has occurred and is continuing, such
visits and inspections can occur no more frequently than twice per year.
SECTION 5.07.    Compliance with Laws; Compliance with Agreements. Parent will,
and will cause each of its Subsidiaries to, (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including without limitation Environmental Laws) and (ii) perform in
all material respects its obligations under material agreements (other than in
respect of Indebtedness) to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08.    Use of Proceeds and Letters of Credit. The Borrower shall use
the proceeds of Loans and other credit extensions made under this Agreement only
to finance the working capital needs, and for general corporate purposes
(including refinancing of existing Indebtedness, acquisitions and other
investments), of Parent and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.
SECTION 5.09.    Further Assurances; Additional Security and Guarantees.
(a)    The Borrower shall, and shall cause Parent and each applicable Subsidiary
to, at the Borrower’s expense, comply with the requirements of the Collateral
Documents and take all action reasonably requested by the Administrative Agent
to carry out more effectively the purposes of the Collateral Documents.
(b)    Upon the formation or acquisition of any Specified Domestic Subsidiary or
Specified Foreign Subsidiary by Parent or any Subsidiary (and, in the case of
clause (D) below, upon the acquisition of any Material Real Property by any U.S.
Loan Party), the Borrower shall, and shall cause Parent and each applicable
Subsidiary to, at the Borrower’s expense within thirty (30) days (ninety (90)
days in the case of a Specified Foreign Subsidiary (other than a Permitted
Subsidiary Holding Company) or in the case of clause (D) below) after such
formation or acquisition or such longer period as may be reasonably acceptable
to the Administrative Agent:
(A)    deliver all certificated Equity Interests of such Subsidiary held by any
Loan Party that are required to be delivered pursuant to the Collateral
Documents to the Administrative Agent together with appropriately completed
stock powers or other instruments of transfer executed in blank by a duly
authorized officer of such Loan Party and all intercompany notes owing from such
Subsidiary to any Loan Party required to be delivered pursuant to the Collateral
Documents together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party;







-#PageNum#-
        

--------------------------------------------------------------------------------



(B)    cause each such Specified Domestic Subsidiary to execute a supplement to
the Guaranty and Pledge and Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
Pledge and Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable requirements of Law, including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent;
(C)    cause each such Specified Foreign Subsidiary to execute a supplement to
the Guaranty, Pledge and Security Agreement and any Foreign Security Agreement
reasonably requested by the Administrative Agent and to take the actions
reasonably requested by the Administrative Agent in order to satisfy the Foreign
Guarantor Collateral Requirement;
(D)    cause any such Specified Domestic Subsidiary or the applicable Loan Party
to deliver to the Administrative Agent to the extent reasonably requested by the
Administrative Agent (i) counterparts of a Mortgage with respect to any Material
Real Property, duly executed and delivered by the record owner of such property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid Lien
on the property described therein, together with such endorsements as the
Administrative Agent may reasonably request and in an amount reasonably
satisfactory to the Administrative Agent and (iii) such existing surveys, if
any, UCC-1 fixture filings, existing appraisals, if any, legal opinions,
“life-of-loan” flood hazard determinations, evidence of insurance, affidavits
and other documents as the Administrative Agent may reasonably request with
respect to any such Material Real Property; and
(E)    if requested by the Administrative Agent, deliver a customary opinion of
counsel to the Borrower with respect to the guarantee and security provided by
such Specified Domestic Subsidiary or Specified Foreign Subsidiary (except, in
the case of opinions in respect of any Collateral or Guaranty, to the extent
such opinions are customarily delivered by lender’s counsel in the applicable
jurisdiction).
(c)    To the extent not completed prior to the Effective Date, the Borrower
shall satisfy the requirements set forth on Schedule 5.09(c) on or prior to the
dates set forth on such schedule (or such later dates as shall be reasonably
acceptable to the Administrative Agent).
SECTION 5.10.    Quarterly Conference Calls. At a time mutually agreed with the
Administrative Agent that is promptly after the delivery of financial statements
required by Sections 5.01(a) and (b) for each fiscal quarter or fiscal year of
Parent, Parent will cause appropriate financial officers of Parent to
participate in a conference call for Lenders to discuss the financial condition
and results of operations of Parent and its Subsidiaries for the most
recently-ended period for which financial statements have been delivered.







-#PageNum#-
        

--------------------------------------------------------------------------------



SECTION 5.11.    Maintenance of Ratings. The Credit Agreement Parties shall use
commercially reasonable efforts to maintain (i) a public corporate credit rating
from S&P and a public corporate family rating from Moody’s, in each case in
respect of Parent and (ii) a public rating in respect of the Loans from each of
S&P and Moody’s.
ARTICLE VI

Negative Covenants
From the Effective Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Credit Agreement Parties covenant
and agree with the Lenders that:
SECTION 6.01.    Indebtedness. Parent will not create, incur, assume or permit
to exist, and will not permit any of its Subsidiaries to create, incur, assume
or permit to exist, any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 (other than Indebtedness under Permitted Receivables Facilities) and
Permitted Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (b);
(c)    Indebtedness of (i) Parent or any Foreign Subsidiary to any U.S. Loan
Party or Permitted Subsidiary Holding Company, (ii) Parent or any Subsidiary
that is not a U.S. Loan Party or a Permitted Subsidiary Holding Company to
Parent or any other Subsidiary, (iii) any U.S. Loan Party to any U.S. Loan
Party, (iv) any Loan Party to Parent or any Subsidiary in an amount not to
exceed $100,000,000 at any time outstanding and (v) of the Borrower and its
Subsidiaries contemplated by the definition of Permitted Domestic
Reorganization;
(d)    Guarantees of Indebtedness of Parent or any other Subsidiary, all to the
extent permitted by Section 6.05; provided that no Guarantee of Indebtedness of
a Loan Party by a Subsidiary that is not a Loan Party will be permitted under
this clause (d);
(e)    Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $125,000,000 at any
time outstanding;







-#PageNum#-
        

--------------------------------------------------------------------------------



(f)    Indebtedness in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance in the ordinary course of business;
(g)    Indebtedness incurred pursuant to Permitted Receivables Facilities of
Foreign Subsidiaries (other than a Permitted Subsidiary Holding Company);
provided that the Attributable Receivables Indebtedness thereunder shall not
exceed an aggregate amount of $650,000,000 at any time outstanding;
(h)    Indebtedness of (i) Foreign Subsidiaries (other than a Permitted
Subsidiary Holding Company) and Subsidiaries which are not Guarantors, provided
that Indebtedness shall be permitted to be incurred pursuant to this clause
(h)(i) only if at the time such Indebtedness is incurred the aggregate principal
amount of Indebtedness outstanding pursuant to this clause (h)(i) at such time
(including such Indebtedness) would not exceed the greater of (x) $500,000,000
and (y) 5.0% of Consolidated Total Assets (as of the most recently ended fiscal
quarter of Parent for which financial statements have been delivered pursuant to
Section 5.01(a) or (b)) and (ii) Foreign Subsidiaries organized under the laws
of the People’s Republic of China in an aggregate amount outstanding at any time
not to exceed $150,000,000;
(i)    Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;
(j)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business;
(k)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;
(l)    Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.11;
(m)    Indebtedness in the form of (x) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $10,000,000 at any one time outstanding, and (y) reimbursements owed to
officers, directors, consultants and employees;
(n)    Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees, their respective estates, spouses or
former spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of Parent permitted by Section 6.04;
(o)    Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections, cash management services
and similar arrangements, in each case, in the ordinary course of business;





-#PageNum#-
        

--------------------------------------------------------------------------------



(p)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
(q)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
(r)    (x) Permitted Debt Securities so long as no Event of Default has occurred
and is continuing or would arise after giving effect thereto and on a Pro Forma
Basis the Borrower would be in compliance with Section 6.09 as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) prior to the incurrence of such
Permitted Debt Securities and (y) any Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (r);
(s)    other Indebtedness of the Loan Parties; provided that Indebtedness shall
be permitted to be incurred pursuant to this clause (s) only if at the time such
Indebtedness is incurred the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (s) at such time (including such
Indebtedness) would not exceed $200,000,000;
(t)    (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(t); provided that the aggregate principal amount of Indebtedness outstanding
under this clause (t) shall not exceed $150,000,000 at any time;
(u)    letters of credit denominated in foreign currencies in an aggregate face
amount outstanding at any time not to exceed $50,000,000; and
(v)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (u) above.
SECTION 6.02.    Liens. Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    Liens pursuant to any Loan Document;
(c)    any Lien on any Property of Parent or any Subsidiary and Liens on cash
collateral required to be posted for Swap Agreements from time to time, in each
case, existing on the Effective Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of Parent or any Subsidiary
other than (A) improvements and after-acquired Property that is affixed or
incorporated into the Property covered by such Lien, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those

-#PageNum#-
        

--------------------------------------------------------------------------------



obligations which it secures on the Effective Date and any Permitted Refinancing
Indebtedness in respect thereof;
(d)    any Lien existing on any Property prior to the acquisition thereof by
Parent or any Subsidiary or existing on any Property of any Person that becomes
a Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other Property of Parent or
any other Subsidiary (other than the proceeds or products thereof and other than
improvements and after-acquired property that is affixed or incorporated into
the Property covered by such Lien) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and Permitted Refinancing
Indebtedness in respect thereof;
(e)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by Parent or any Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby (other than
Permitted Refinancing Indebtedness permitted by clause (e) of Section 6.01) are
incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or replacement or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other Property of Parent or any
Subsidiary except for accessions to such Property, Property financed by such
Indebtedness and the proceeds and products thereof; provided further that
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
(f)    rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);
(g)    Liens on Receivables and Permitted Receivables Facility Assets, in each
case, of Foreign Subsidiaries (other than a Permitted Subsidiary Holding
Company), securing Indebtedness arising under Permitted Receivables Facilities;
(h)    (i) Liens on assets of a Subsidiary which is not a Loan Party securing
Indebtedness of such Subsidiary pursuant to Section 6.01(h) and (ii) Liens
securing Indebtedness permitted under Section 6.01(p)(x) and applying only to
the proceeds of the insurance policy;
(i)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.05 or (ii) consisting of
an agreement to Dispose of any Property in a Disposition permitted under Section
6.11;

-#PageNum#-
        

--------------------------------------------------------------------------------



(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Parent or any Subsidiary or (ii) secure any Indebtedness;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
(m)    Liens on property or Equity Interests (i) of any Foreign Subsidiary that
is not a Loan Party and (ii) that do not constitute Collateral, which Liens
secure Indebtedness of such Foreign Subsidiary permitted under Section 6.01;
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Parent or any Subsidiary
in the ordinary course of business permitted by this Agreement;
(o)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;
(p)    rights of setoff relating to purchase orders and other agreements entered
into with customers of Parent or any Subsidiary in the ordinary course of
business;
(q)    ground leases in respect of real property on which facilities owned or
leased by Parent or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by Parent or any Subsidiary;
(r)    Liens on equipment owned by Parent or any Subsidiary and located on the
premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;
(s)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a Person that is not a Subsidiary;
(t)    Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (t) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including

-#PageNum#-
        

--------------------------------------------------------------------------------



such Lien) by Liens outstanding pursuant to this clause (t) would not exceed
$200,000,000;
(u)    Liens on any Property of (i) any Permitted Subsidiary Holding Company or
U.S. Loan Party in favor of any U.S. Loan Party, (ii) any Foreign Guarantor
(other than a Permitted Subsidiary Holding Company) in favor of any Loan Party
and (iii) any Subsidiary that is not a Loan Party in favor of Parent or any
other Subsidiary;
(v)    Liens on the Collateral securing Permitted Secured Notes; provided that
the collateral agent for such Permitted Secured Notes has entered into the First
Lien Intercreditor Agreement or Second Lien Intercreditor Agreement, as
applicable; and
(w)    Liens arising from UCC financing statement filings regarding leases and
consignments entered into by Parent and its Subsidiaries in the ordinary course
of business.
SECTION 6.03.    Fundamental Changes. Parent will not, and will not permit any
of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing:
(a)    any Subsidiary (other than the Borrower) may be merged or consolidated
with or into any Person and any Subsidiary may be liquidated or dissolved or
change its legal form, in each case in order to consummate any Investment
otherwise permitted by Section 6.05 or Disposition otherwise permitted by
Section 6.11 or an initial public offering of the equity interests of any direct
or indirect parent company of the Borrower;
(b)    any (i) U.S. Loan Party or Permitted Subsidiary Holding Company may merge
or consolidate with any other Person in a transaction in which a U.S. Loan Party
(or in the case of a merger or consolidation between two Permitted Subsidiary
Holding Companies, a Permitted Subsidiary Holding Company) is the surviving
Person in such merger or consolidation and (ii) Foreign Guarantor (other than a
Permitted Subsidiary Holding Company) may merge or consolidate with any other
Person in a transaction where a Foreign Guarantor is the surviving Person in
such merger or consolidation; provided that any Investment in connection with
this clause (b) is otherwise permitted by Section 6.05; and
(c)    the Borrower may be consolidated with or merged into any Person; provided
that any Investment in connection therewith is otherwise permitted by Section
6.05; and provided further that, simultaneously with such transaction, (x) the
Person formed by such consolidation or into which the Borrower is merged shall
expressly assume all obligations of the Borrower under the Loan Documents, (y)
the Person formed by such consolidation or into which the Borrower is merged
shall be a corporation organized under the laws of a State in the United States
and shall take all actions as may be required to preserve the enforceability of
the Loan Documents and validity and perfection of the Liens of the Collateral
Documents and (z) the Borrower shall have delivered to the Administrative

-#PageNum#-
        

--------------------------------------------------------------------------------



Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement.
(d)    Parent may be consolidated with or merged into any Person; provided that
any Investment in connection therewith is otherwise permitted by Section 6.05;
and provided further that, simultaneously with such transaction, (x) the Person
formed by such consolidation or into which the Parent is merged shall expressly
assume all obligations of the Parent under the Loan Documents, (y) the Person
formed by such consolidation or into which the Parent is merged shall be a
corporation organized under the laws of the United Kingdom, a State in the
United States of America, a member of the European Union (as in effect on the
Effective Date), the Cayman Islands or the U.K. Channel Islands (including
Jersey) and shall take all actions as may be required to preserve the
enforceability of the Loan Documents and validity and perfection of the Liens of
the Collateral Documents and (z) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement.
SECTION 6.04.    Restricted Payments. Parent will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) Parent or any Subsidiary may
declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in shares of its Qualified Equity Interests or options
to purchase Qualified Equity Interests; (b) Subsidiaries may declare and make
Restricted Payments (i) ratably with respect to their Equity Interests; provided
that any Restricted Payment by (x) the Borrower under this clause (b)(i) shall
only be permitted to the extent the proceeds thereof are used by Parent or a
Subsidiary to make a Restricted Payment in reliance on clause (c), (d), (g) or
(h) of this Section 6.04 or to pay overhead and administrative expenses of any
direct or indirect parent company of the Borrower attributable to its ownership
of the Borrower or (y) any Loan Party to any Permitted Subsidiary Holding
Company shall only be permitted to the extent such proceeds are distributed or
otherwise paid over to the Borrower or another U.S. Loan Party or otherwise used
to pay overhead and administrative expenses of such Permitted Subsidiary Holding
Company, (ii) to Parent or any of its Subsidiaries to pay income taxes
attributable to Parent and its Subsidiaries or (iii) to consummate the
transactions contemplated under the definition of Permitted Domestic
Reorganization; (c) Parent may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for present or former
officers, directors, consultants or employees of Parent and its Subsidiaries (i)
in existence on the Effective Date and listed on Schedule 6.04 and (ii) other
such plans adopted following the Effective Date in an aggregate amount pursuant
to this subclause (ii) not to exceed $125,000,000 in any fiscal year (with
unused amounts of such base amount available for use in the next succeeding
fiscal year); (d) Restricted Payments made to consummate the Transaction; (e) to
the extent constituting Restricted Payments, Parent and the Subsidiaries may
enter into and consummate transactions expressly permitted by any provision of
Section 6.07 (other than Section 6.07(a)); (f) repurchases of Equity Interests
in Parent or any Subsidiary deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants; (g) Parent and its Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed the sum of (x)
$1,000,000,000 plus (y) the Available Amount; provided that no Restricted
Payments shall be permitted under the

-#PageNum#-
        

--------------------------------------------------------------------------------



foregoing clause (g) unless (i) no Event of Default has occurred and is
continuing or would arise after giving effect thereto and (ii) on a Pro Forma
Basis the Borrower would be in compliance with Section 6.09 as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b); (h) following the first initial
public offering of the common Equity Interests of Parent, dividends or
distributions in an aggregate amount not to exceed 6% of the net cash proceeds
received by Parent in connection with such initial public offering, (i) (x) tax
distributions relating to the Transaction in an amount not to exceed the maximum
amount disclosed to the Administrative Agent prior to the Effective Date and (y)
prior to an initial public offering of the common Equity Interests of Parent,
tax distributions (other than those in connection with the Transaction or tax
distributions made as a result of a Restricted Payment made in reliance on
clause (g) above) to members of Parent in accordance with the terms of Parent’s
partnership agreement as in effect on the Effective Date or as amended in any
manner that is not adverse in any material respect to the Lenders, (j)
distributions made since the Effective Date (x) to pay expenses in connection
with the formation of Parent and/or consummating (or attempting to consummate)
the initial public offering of the Equity Interests of Parent and (y) (i) in
amounts required for Parent to pay fees and expenses (including franchise or
similar taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to, and indemnity provided on behalf of,
officers and employees of Parent, and general corporate overhead expenses of
Parent, in each case to the extent such fees, expenses, salaries, bonuses,
benefits and indemnities are attributable to the ownership or operation of the
Parent and its Subsidiaries and (ii) in amounts required for Parent to pay fees
and expenses related to any unsuccessful equity or debt offering of Parent and
(k) other Restricted Payments so long as (x) no Event of Default has occurred
and is continuing and (y) after giving effect to such Restricted Payment, on a
Pro Forma Basis the Consolidated Leverage Ratio would be less than or equal to
1.5 to 1.0 as of the last day of the most recent fiscal year or fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b).
SECTION 6.05.    Investments. Parent will not, and will not allow any of its
Subsidiaries to make or hold any Investments, except:
(a)    Investments by Parent or a Subsidiary in cash and Cash Equivalents
permitted when made;
(b)    loans or advances to officers, directors, consultants and employees of
Parent and the Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Parent,
provided that the amount of such loans and advances shall be contributed to the
Borrower in cash as common equity, and (iii) for purposes not described in the
foregoing subclauses (i) and (ii), in an aggregate principal amount outstanding
not to exceed $10,000,000;
(c)    Investments by (i) any U.S. Loan Party or Permitted Subsidiary Holding
Company in any U.S. Loan Party or Permitted Subsidiary Holding Company, (ii)
Parent, Intermediate Holdco or any Subsidiary that is not a U.S. Loan Party or a
Permitted Subsidiary Holding Company in Parent or any Subsidiary, (iii) any U.S.
Loan Party in any Foreign Subsidiary consisting solely of (x) the contribution
or other Disposition of Equity

-#PageNum#-
        

--------------------------------------------------------------------------------



Interests or Indebtedness of any other Foreign Subsidiary (other than a
Permitted Subsidiary Holding Company) held directly by such U.S. Loan Party in
exchange for Indebtedness, Equity Interests (or additional share premium or paid
in capital in respect of Equity Interests) or a combination thereof of the
Foreign Subsidiary to which such contribution is made, (y) an exchange of Equity
Interests of such Foreign Subsidiary for Indebtedness of such Foreign Subsidiary
or (z) Guarantees of Indebtedness or other monetary obligations of Foreign
Subsidiaries owing to any U.S. Loan Party, and (iv) any U.S. Loan Party in
Parent or any Subsidiary, provided that an Investment shall be permitted to be
made pursuant to this subclause (iv) only if at the time such Investment is made
the aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this subclause (iv) (valued at cost and net of any
return representing a return of capital in respect of any such Investment) would
not exceed, when combined with the amount of consideration paid by U.S. Loan
Parties in connection with Permitted Acquisitions for assets that are not
acquired by U.S. Loan Parties or Subsidiaries that do not become U.S. Loan
Parties, $1,000,000,000;
(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;
(e)    Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by Section
6.11(c)(i), (i), (j) or (l) or Restricted Payments permitted by Section 6.04;
(f)    Investments existing on the Effective Date in Subsidiaries or as set
forth on Schedule 6.05 and any modification, replacement, renewal, reinvestment
or extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 6.05;
(g)    Investments in Swap Agreements permitted under Section 6.01(i);
(h)    Permitted Acquisitions;
(i)    the Transaction;
(j)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
(k)    any other Investment, provided that an Investment shall be permitted to
be made pursuant to this clause (k) only if at the time such Investment is made
the aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to

-#PageNum#-
        

--------------------------------------------------------------------------------



this clause (k) (valued at cost and net of any return representing a return of
capital in respect of any such Investment) would not exceed $200,000,000;
(l)    any Investment; provided that the amount of such Investment (valued at
cost) does not exceed the Available Amount at the time such Investment is made;
(m)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;
(n)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests;
(o)    Investments held by a Subsidiary acquired after the Effective Date or of
a corporation merged into Parent or merged or consolidated with a Subsidiary in
accordance with Section 6.03 after the Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(p)    lease, utility and other similar deposits in the ordinary course of
business;
(q)    Investments resulting from the creation of a Lien permitted under Section
6.02 and Investments resulting from Dispositions permitted under clauses (j) or
(l) of Section 6.11 or Restricted Payments permitted under Section 6.04 or
Indebtedness permitted under Section 6.01; and
(r)    customary Investments by Foreign Subsidiaries (other than a Permitted
Subsidiary Holding Company) in connection with Permitted Receivables Facilities;
(s)    customer financing in an amount not to exceed $50,000,000 at any time
outstanding;
(t)    Investments made to consummate the transactions contemplated under the
definition of Permitted Domestic Reorganization;
(u)    Investments consisting of the transfer of Equity Interests of a U.S. IP
Loan Party to any wholly-owned Subsidiary and the transfer or licensing of
intellectual property by Parent or any Subsidiary to any U.S. IP Loan Party;
provided that, for the avoidance of doubt, such U.S. IP Loan Party continues to
be a Guarantor; and
(v)    other Investments so long as (x) substantially all of the consideration
in connection with any such Investment consists of cash and assets or Equity
Interests of Foreign Subsidiaries, (y) no Event of Default has occurred and is
continuing and (z) after giving effect to such Investment, on a Pro Forma Basis
the Consolidated Leverage Ratio would be less than or equal to 1.5 to 1.0 as of
the last day of the most recent fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b).

-#PageNum#-
        

--------------------------------------------------------------------------------



SECTION 6.06.    Prepayments, Etc., of Indebtedness.
(a)    Parent will not, and will not permit any of its Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
interest shall be permitted) any Specified Indebtedness or make any payment in
violation of any subordination terms of any Specified Indebtedness, except (i)
refinancing of Specified Indebtedness with the Net Cash Proceeds of any
Permitted Refinancing Indebtedness in respect thereof, (ii) the conversion of
any Specified Indebtedness to Equity Interests (other than Disqualified Equity
Interests) of Parent, (iii) the prepayment of Specified Indebtedness (other than
Indebtedness of the Borrower incurred in connection with a Permitted Domestic
Reorganization) of Parent or any Subsidiary to Parent or any Subsidiary to the
extent permitted by the Collateral Documents, (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Specified Indebtedness
in an aggregate amount not to exceed the Available Amount so long as (x) no
Event of Default has occurred and is continuing and (y) after giving effect to
such prepayment, on a Pro Forma Basis the Borrower would be in compliance with
Section 6.09 as of the last day of the most recent fiscal year or fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b), (v) prepayments, redemptions, purchases, defeasances and other
payments in respect of Specified Indebtedness so long as (x) no Event of Default
has occurred and is continuing and (y) after giving effect to such prepayment,
on a Pro Forma Basis the Consolidated Leverage Ratio would be less than or equal
to 1.5 to 1.0 as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) and (vi) prepayments, redemptions, purchases or defeasances
of Specified Indebtedness out of the net cash proceeds of a sale of Qualified
Equity Interests (other than a sale to Parent or a Subsidiary).
(b)    Parent will not, and will not permit any of its Subsidiaries to, amend,
modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any Specified Indebtedness.
SECTION 6.07.    Transactions with Affiliates. Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to Parent
or such Subsidiary (in the good faith determination of Parent) as could
reasonably be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among (i) Parent and/or its Subsidiaries and (ii)
Parent and/or its Subsidiaries and any entity that becomes a Subsidiary as a
result of such transaction so long as such transaction does not involve any
other Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants, employees and members of the Boards
of Directors of Parent or such Subsidiary, (d) loans and advances to officers,
directors, consultants and employees in the ordinary course of business, (e)
Restricted Payments and other payments permitted under Section 6.04 or 6.06, (f)
employment, incentive, benefit, consulting and severance arrangements entered
into in the ordinary course of business with officers, directors, consultants
and employees of Parent or its Subsidiaries, (g) the transactions pursuant to
the agreements set forth in Schedule 6.07 or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect, (h) the
Transaction

-#PageNum#-
        

--------------------------------------------------------------------------------



and the payment of fees and expenses related to the Transaction, (i) the
issuance of Qualified Equity Interests and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by Parent or any Subsidiary of its obligations under the terms of,
any limited liability company agreement, limited partnership or other
organizational document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which is set forth on Schedule 6.07, and similar
agreements that it may enter into thereafter, provided that the existence of, or
the performance by Parent or any Subsidiary of obligations under, any amendment
to any such existing agreement or any such similar agreement entered into after
the Effective Date shall only be permitted by this Section 6.07(j) to the extent
not more adverse to the interest of the Lenders in any material respect when
taken as a whole (in the good faith determination of Parent) than any of such
documents and agreements as in effect on the Effective Date, (k) consulting
services to joint ventures in the ordinary course of business and any other
transactions between or among Parent, its Subsidiaries and joint ventures that
are Affiliates of Parent solely as a result of Parent’s or a Subsidiary’s
Investments therein in the ordinary course of business and (l) transactions with
landlords, customers, clients, suppliers, joint venture partners or purchasers
or sellers of goods and services, in each case in the ordinary course of
business and not otherwise prohibited by this Agreement.
SECTION 6.08.    Changes in Fiscal Year. Parent will cause its fiscal year to
end on December 31 of each calendar year.
SECTION 6.09.    Financial Covenant.
(a)    Parent will not permit the Consolidated Leverage Ratio as of the last day
of any Test Period to be greater than 2.75 to 1.0.
SECTION 6.10.    Restrictive Agreements. Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary that is not a U.S. Guarantor to
pay dividends or other distributions with respect to holders of its Equity
Interests; provided that the foregoing shall not apply to (i) prohibitions,
restrictions and conditions imposed by law or by this Agreement, (ii)
prohibitions, restrictions and conditions arising in connection with any
Disposition permitted by Section 6.11 with respect to the Property subject to
such Disposition, (iii) customary prohibitions, restrictions and conditions
contained in agreements relating to a Permitted Receivables Facility,
(iv) agreements or arrangements binding on a Subsidiary at the time such
Subsidiary becomes a Subsidiary of Parent or any permitted extension,
refinancing or renewal of, or any amendment or modification to, any such
agreement or arrangement so long as any such extension, refinancing, renewal,
amendment or modification is not materially more restrictive (in the good faith
determination of the Borrower) than such agreement or arrangement,
(v) prohibitions, restrictions and conditions set forth in Indebtedness of a
Subsidiary that is not a Loan Party which is permitted by this Agreement,
(vi) agreements or arrangements that are customary provisions in joint venture
agreements and other similar agreements or arrangements applicable to joint
ventures, (vii) prohibitions, restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
prohibitions, restrictions or conditions apply only to the Subsidiaries
incurring or Guaranteeing such Indebtedness, (viii) customary provisions in
leases, subleases,

-#PageNum#-
        

--------------------------------------------------------------------------------



licenses, sublicenses or permits so long as such prohibitions, restrictions or
conditions relate only to the property subject thereto, (ix) customary
provisions in leases restricting the assignment or subletting thereof,
(x) customary provisions restricting assignment or transfer of any contract
entered into in the ordinary course of business or otherwise permitted
hereunder, (xi) prohibitions, restrictions or conditions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business and (xii) prohibitions, restrictions or conditions imposed by
a Lien permitted by Section 6.02 with respect to the transfer of the Property
subject thereto.
SECTION 6.11.    Dispositions. Parent will not, and will not permit any of its
Subsidiaries to, make any Disposition, except:
(a)    Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of Parent and
the Subsidiaries, in each case, in the ordinary course of business;
(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business;
(c)    Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;
(d)    Dispositions of Property (i) to Parent or to a Subsidiary; provided that
if the transferor of such Property is a U.S. Loan Party or a Permitted
Subsidiary Holding Company, the transferee thereof must be a U.S. Loan Party or
a Permitted Subsidiary Holding Company, (ii) to the extent such transaction
constitutes an Investment permitted under Section 6.05 and (iii) consisting of
Equity Interests of Foreign Subsidiaries (other than a Permitted Subsidiary
Holding Company unless the transferee is a Permitted Subsidiary Holding Company)
to other Foreign Subsidiaries;
(e)    Dispositions permitted by Sections 6.03 and 6.04 and Liens permitted by
Section 6.02 and Dispositions of Receivables and Related Assets by Foreign
Subsidiaries (other than a Permitted Subsidiary Holdings Company) in connection
with Permitted Receivables Facilities;
(f)    Dispositions of cash and Cash Equivalents;
(g)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);
(h)    leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
Parent and the Subsidiaries;
(i)    transfers of Property to the extent subject to Casualty Events;







-#PageNum#-
        

--------------------------------------------------------------------------------



(j)    any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate book value of all property Disposed of in
reliance on this clause (j) (including such Disposition) would not exceed
$350,000,000 in the aggregate and (iii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $100,000,000, Parent or a
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), each of the following shall be deemed to be cash: any liabilities
(as shown on Parent’s or such Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Parent or such Subsidiary, other than
Specified Indebtedness or liabilities that are by their terms subordinated to
the payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which Parent and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing;
(k)    Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and
(l)    any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate book value of all property Disposed of in
reliance on this clause (l) (including such Disposition but excluding
Dispositions of Property listed on Schedule 6.11) would not exceed $600,000,000
in the aggregate, (iii) with respect to any Disposition pursuant to this clause
(l) for a purchase price in excess of $100,000,000, Parent or a Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided, however, that for the purposes of this clause (iii), each
of the following shall be deemed to be cash: any liabilities (as shown on
Parent’s or such Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of Parent or such Subsidiary, other than Specified
Indebtedness and liabilities that are by their terms subordinated to the payment
in cash of the Obligations, that are assumed by the transferee with respect to
the applicable Disposition and for which Parent and all of the Subsidiaries
shall have been validly released by all applicable creditors in writing and (iv)
the Borrower shall prepay Term Loans in an amount up to the Net Cash Proceeds
received from such Disposition in the manner and to the extent required by
Section 2.10(b);
provided that any Disposition of any Property to the extent classified pursuant
to one or more of Sections 6.11(j) and (l) shall be for no less than the fair
market value of such Property at the time of such Disposition in the good faith
determination of the Borrower.
SECTION 6.12.    Lines of Business.


(a)    Parent will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business substantially different from the
businesses of the type conducted by

-#PageNum#-
        

--------------------------------------------------------------------------------



Parent and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.
(b)    Parent, Intermediate Holdco and any other direct or indirect parent
company of the Borrower will not engage in any material business other than the
management and ownership of Equity Interests of their Subsidiaries, the
incurrence of Indebtedness, making of Restricted Payments and Investments and
other transactions permitted by this Article VI and other activities reasonably
related thereto. Parent will not own directly any Equity Interests of any
Subsidiary that is not a Guarantor unless at least 65% of the voting Equity
Interests of such Subsidiary are pledged as Collateral under the Collateral
Documents.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;
(c)    any representation or warranty made or deemed made by or on behalf of
Parent, the Borrower or any Subsidiary in this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document required to be
delivered in connection with this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    any Credit Agreement Party shall fail to observe or perform any covenant,
condition or agreement contained in Article VI;
(e)    any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower;




(f)    Parent or any Material Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, or if a grace
period shall be

-#PageNum#-
        

--------------------------------------------------------------------------------



applicable to such payment under the agreement or instrument under which such
Indebtedness was created, beyond such applicable grace period;
(g)    Parent or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Parent, the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Parent, Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)    Parent, Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Parent, Borrower or
any Material Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;
(j)    Parent or any Material Subsidiary shall become generally unable, admit in
writing its inability generally or fail generally to pay its debts as they
become due;
(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess $50,000,000 (to the extent due and payable and not
covered by insurance as to which the relevant insurance company has not denied
coverage) shall be rendered against Parent, any Material Subsidiary or any
combination thereof and the same shall remain unpaid or undischarged for a
period of thirty (30)

-#PageNum#-
        

--------------------------------------------------------------------------------



consecutive days during which execution shall not be bonded or effectively
stayed, or any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the assets of Parent and
the Material Subsidiaries, taken as a whole, and is not released, vacated or
fully bonded within thirty (30) days after its issue or levy;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    any material provision of any Collateral Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.11) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations (other
than contingent indemnification or reimbursement obligations) ceases to be in
full force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Collateral Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
Collateral Document (other than as a result of repayment in full of the
Obligations (other than contingent indemnification or reimbursement obligations)
and termination of the Commitments), or purports in writing to revoke or rescind
any Collateral Document, in each case with respect to a material portion of the
Collateral purported to be covered by the Collateral Documents,
then, and in every such event (other than an event with respect to Parent or the
Borrower described in clause (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to Parent or the Borrower described in clause (h) or (i) of this Article
VII, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.







-#PageNum#-
        

--------------------------------------------------------------------------------



ARTICLE VIII

The Administrative Agent
(a)    Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
(b)    Each Secured Party appoints the Administrative Agent to act as security
trustee under and in connection with any security interest which is expressed to
be or is construed to be governed by English law, as set out in schedule 2 of
the English law members' charge in relation to the voting Equity Interests of
Delphi International Holdings LLP.
(c)    The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Parent, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
(d)    To the extent required by any applicable laws, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.16, each Lender shall indemnify and hold harmless the Administrative
Agent against, within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent as a result of the
failure of the Administrative Agent to properly withhold any Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this clause (d). The agreements in
this clause (d) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. The term “Lender” shall, for purposes of
this clause (d), include any Issuing Bank.
(e)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any

-#PageNum#-
        

--------------------------------------------------------------------------------



duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided herein), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Parent or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided herein) or in the absence of its own bad faith,
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
(f)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts in the
absence of gross negligence or willful misconduct.
(g)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
(h)    Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign upon
thirty (30) days’ notice to the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower and (unless an Event of Default shall have
occurred and be continuing) with the consent of the Borrower (which consent of
the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor. If no

-#PageNum#-
        

--------------------------------------------------------------------------------



successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent from among the Lenders which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
(i)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
(j)    The Lenders irrevocably agree:
(i)    that any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (A) upon
termination of the Commitments and payment in full of all Obligations (other
than (x) obligations under Secured Hedge Agreements, (y) Cash Management
Obligations and (z) contingent reimbursement and indemnification obligations not
yet accrued and payable) and the expiration or termination of all Letters of
Credit, (B) at the time the Property subject to such Lien is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Loan Document to any Person (other than (x) in the case of a
transfer by a U.S. Loan Party, any transfer to another U.S. Loan Party and (y)
in the case of a transfer by a Foreign Guarantor, any transfer to a Loan Party),
(C) subject to Section 9.02, if the release of such Lien is approved, authorized
or ratified in writing by the Required Lenders (or such greater number of
Lenders as may be required pursuant to Section 9.02), or (D) if the Property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guarantee under the applicable Guarantee and
Security Agreement pursuant to clause (iii) below;
(ii)    (A) to release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) and in connection
with securitizations and factorings of accounts receivable not otherwise
prohibited by this Agreement and (B) that the Administrative Agent is authorized
(but not required) to release or subordinate any Lien on any Property granted to
or held by the

-#PageNum#-
        

--------------------------------------------------------------------------------



Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by any other clause of Section 6.02;
(iii)    that any Guarantor (other than Parent) shall be automatically released
from its obligations under the applicable Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and
(iv)    the Administrative Agent may enter into the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement, without any further
consent from any Secured Party, in connection with any incurrence by the
Borrower of Permitted Debt Securities and bind the Secured Parties thereby.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the applicable Guaranty and Collateral
Documents pursuant to this paragraph (j). In each case as specified in this
paragraph (j), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the applicable Guarantee and Security Agreement, in each case
in accordance with the terms of the Loan Documents and this paragraph (j).
(k)    None of the Persons identified in this Agreement as an “arranger,”
“bookrunner,” “co-documentation agent” or “syndication agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if applicable, those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Persons in their respective
capacities as an Arranger, Co-Documentation Agent and Syndication Agent as it
makes with respect to the Administrative Agent in the preceding paragraph.
(l)    Parallel Debt. For purposes of Luxembourg and Netherlands law Collateral
Documents only:
(i)    The Borrower irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to the Administrative Agent an amount equal to the
aggregate of all Obligations to all the Lenders and the Issuing Bank from time
to time due in accordance with the terms and conditions of this Agreement (such
payment undertaking and the obligations and liabilities which are the result
thereof are referred to as “Parallel Debt”).
(ii)    Each of the parties to this Agreement acknowledges that (i) for this
purpose, the Parallel Debt of the Borrower constitutes undertakings, obligations
and liabilities of the Borrower to the Administrative Agent which are separate
and independent from, and without prejudice to, the Obligations which the
Borrower owes to any Lender or Issuing Bank and (ii) that the Parallel



-#PageNum#-
        

--------------------------------------------------------------------------------





Debt represents the Administrative Agent’s own claim to receive payment of such
Parallel Debt by the Borrower; provided that the total amount which may become
due under the Parallel Debt of the Borrower under this clause (k) shall never
exceed the total amount which may become due under all the Obligations of the
Borrower to all the Lenders and the Issuing Bank.
(iii)    (A) The total amount due by the Borrower as the Parallel Debt under
this clause (k) shall be decreased to the extent that the Borrower shall have
irrevocably and unconditionally paid any amounts to the Lenders and the Issuing
Bank or any of them to reduce the Borrower’s outstanding Obligations or any
Lender or Issuing Bank otherwise receives any amount in irrevocable and
unconditional payment of such Obligations (other than by virtue of paragraph (B)
hereafter); and (B) to the extent that the Borrower shall have irrevocably and
unconditionally paid any amounts to the Administrative Agent under the Parallel
Debt or the Administrative Agent shall have otherwisereceived monies in
irrevocable and unconditional payment of such Parallel Debt, the total amount
due under the Obligations shall be decreased.
(m)    Administrative Agent as Joint and Several Creditor. For purposes of
Luxembourg law Collateral Documents only:
(i)    Each party hereto agrees that the Administrative Agent:
(A)    will be the joint and several creditor (together with the relevant
Lenders and the Issuing Bank) of each and every obligation of the Borrower
towards each Lender and the Issuing Bank under this Agreement; and
(B)    will have its own independent right to demand performance by the Borrower
of those obligations.
(ii)    Discharge by the Borrower of any obligation owed to the Administrative
Agent or another Lender and the Issuing Bank shall, to the same extent,
discharge the corresponding obligation owing to the other.
(iii)    Without limiting or affecting the Administrative Agent’s rights against
the Borrower (whether under this Article VIII or under any other provision of
this Agreement), the Administrative Agent agrees with each other Lender and the
Issuing Bank (on a several and divided basis) that, subject to paragraph (iv)
below, it will not exercise its rights as a joint and several creditor with a
Lender or an Issuing Bank except with the consent of the relevant Lender or
Issuing Bank.
(iv)    Nothing in paragraph (iii) above shall in any way limit the
Administrative Agent’s right to act in the protection or preservation of rights
under or to enforce any Collateral Document as contemplated by this Agreement
and/or the relevant Collateral Document (or to do any act reasonably incidental
to any of the above).









-#PageNum#-
        

--------------------------------------------------------------------------------



ARTICLE IX

Miscellaneous
SECTION 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or other electronic communications (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
transmission by electronic communication, as follows:
(i)    if to the Borrower, to it c/o Delphi Corporation at 5725 Delphi Drive,
Troy, Michigan 48098, Attention of Sean P. Corcoran (Telecopy No. (248)
813-2491; and (in the case of a notice of a Default) to Paul Hastings LLP, 75
East 55th Street, New York, New York 10022, Attention of Michael S. Baker, Esq.
(Telecopy No. (212) 230-7855);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2,
Newark, DE 19713-2107, Attention of Shanida Littlejohn (Telecopy No.
302-634-4250 and email shanida.x.littlejohn@jpmorgan.com) with a copy to
JPMorgan Chase Bank, National Association, 383 Madison Avenue, 24th floor, New
York, NY 10179, Attention of Richard Duker (Telecopy No. 212-270-5100);


(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group,500 Stanton Christiana Road, Ops 2,
Newark, DE 19713-2107, Attention of Shanida Littlejohn (Telecopy No.
302-634-4250 and email shanida.x.littlejohn@jpmorgan.com) with a copy to
JPMorgan Chase Bank, National Association, 383 Madison Avenue, 24th floor, New
York, NY 10179, Attention of Richard Duker (Telecopy No. 212-270-5100) or if an
additional Issuing Bank is appointed, to it at the address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties;
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 500 Stanton Christiana Road, Ops 2,
Newark, DE 19713-2107, Attention of Shanida Littlejohn (Telecopy No.
302-634-4250 and email shanida.x.littlejohn@jpmorgan.com) with a copy to
JPMorgan Chase Bank, National Association, 383 Madison Avenue, 24th floor, New
York, NY 10179, Attention of Richard Duker (Telecopy No. 212-270-5100); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by

-#PageNum#-
        

--------------------------------------------------------------------------------



it; provided that approval of such procedures may be limited to particular
notices or communications.
(c)    Any party hereto may change its address, electronic mail address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with theprovisions of this Agreement shall be deemed to
have been given on the date of delivery, or three Business Days after being
deposited in the mail, postage prepaid.
SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document) or the Fee Letter (with respect to
any Loan Document), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of each Lender
directly and adversely affected thereby, it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default
or mandatory prepayment shall not constitute an increase of any Commitment of
any Lender, but that any waiver of any condition set forth in Section 4.02
following the Effective Date shall require the consent of the Required Revolving
Lenders, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest or premium thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of
“Consolidated Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in the rate; provided that only the consent of the
Required Lenders shall be necessary to amend Section 2.12(c) or to waive any
obligation of the Borrower to pay interest at the rate set forth therein, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest, (iv) change Section 2.17(b) or (c) in a manner that would alter the

-#PageNum#-
        

--------------------------------------------------------------------------------



pro rata sharing of payments required thereby, without the written consent of
each adversely affected Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender, (vi) release all or substantially
all of the Guarantors from their obligations under the applicable Guarantee and
Security Agreements, without the written consent of each Lender or (vii) release
all or substantially all of the Collateral from the Lien of the Collateral
Documents, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the relevant
Issuing Bank or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Credit Exposures and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Rate for such Replacement Term Loans
shall not be higher than the Applicable Rate for such Refinanced Term Loans, (c)
the Weighted Average Life to Maturity of such Replacement Term Loans shall not
be shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the Term Loans) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
Notwithstanding anything in this Section 9.02 to the contrary, (a) technical and
conforming modifications to the Loan Documents may be made with the consent of
the Borrower and the Administrative Agent to the extent necessary (i) to
integrate any Incremental Term Loans, any Incremental Revolving Loans, any
Extended Term Loans or any Extended Revolving Commitments or (ii) to cure any
ambiguity, omission, defect or inconsistency and (b) without the consent of any
Lender or L/C Issuer, the Loan Parties and the Administrative Agent or any
collateral agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into (x) any amendment, modification
or waiver of any Loan Document, or enter into any new agreement or instrument,
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral

-#PageNum#-
        

--------------------------------------------------------------------------------



for the benefit of the Secured Parties or as required by local law to give
effect to, or protect any security interest for benefit of the Secured Parties,
in any property or so that the security interests therein comply with applicable
law or this Agreement or in each case to otherwise enhance the rights or
benefits of any Lender under any Loan Document or (y) any First Lien
Intercreditor Agreement and/or Second Lien Intercreditor Agreement with the
holders of Permitted Debt Securities (or any amendment or supplement thereto
with respect to additional Permitted Debt Securities).
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates, limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent (and, if necessary, one local counsel in each
applicable jurisdiction and regulatory counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the relevant
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, limited, in the case of legal expenses,
to the reasonable and documented fees, charges and disbursements of a single
counsel (and, if necessary, one local counsel in each applicable jurisdiction
and regulatory counsel), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. For the avoidance of doubt, this Section 9.03(a)
shall not apply to Taxes, except any Taxes that represent losses, claims,
damages or liabilities arising from any non-Tax claim.
(b)    The Borrower shall indemnify each Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable and
documented out‑of‑pocket expenses, limited, in the case of legal expenses, to
the reasonable and documented fees, charges and disbursements of a single
counsel for the Indemnitees (and, if necessary, one local counsel in each
applicable jurisdiction and one additional counsel for each Indemnitee in the
event of conflicts of interest), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transaction or any other transactions contemplated
hereby and the syndication of the Revolving Commitments and Term Loans by the
Arrangers, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) to the extent relating to or arising from any of the foregoing, any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to Parent or any of its Subsidiaries,

-#PageNum#-
        

--------------------------------------------------------------------------------



or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees,
Affiliates or controlling Persons or (ii) except in the case of any Agent (in
its capacity as such), arise from disputes solely among Indemnitees and do not
involve any conduct by the Borrower or any of its Affiliates. For the avoidance
of doubt, this Section 9.03(b) shall not apply to Taxes, except any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, an Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the relevant Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.
SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted hereunder, the
Borrower may not assign or otherwise transfer

-#PageNum#-
        

--------------------------------------------------------------------------------



any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower, its
Affiliates and natural persons) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)    the Borrower; provided that that Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment of a Term Loan prior to the completion of the
primary syndication of the Term Loans (as determined by the Administrative
Agent), an assignment of a Term Loan to a Lender, an Affiliate of a Lender, an
Approved Fund, an assignment of a Revolving Commitment to a Revolving Lender or,
if a Specified Event of Default has occurred and is continuing, any other
assignment;
(B)    the Administrative Agent; and
(C)    the Issuing Banks and Swingline Lender; provided that no consent of any
Issuing Bank or Swingline Lender shall be required for an assignment of all or
any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of

-#PageNum#-
        

--------------------------------------------------------------------------------



all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire

-#PageNum#-
        

--------------------------------------------------------------------------------



(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    (i) Any Lender may, without the consent of or notice to the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly affects such Participant. Subject
to paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the requirements and limitations of such Sections and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service
(“IRS”), any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the IRS. The entries in the Participant
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and each Lender shall treat each person whose name is
recorded in the Participant Register as the owner of the participation in
question for all purposes of this Agreement notwithstanding any notice to the
contrary.

-#PageNum#-
        

--------------------------------------------------------------------------------



(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless such entitlement to a greater payment results from a change in any Law
after the sale of the participation takes place.
(iv)    Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(v)    Notwithstanding any other provision of this Agreement, no Lender will
assign its rights and obligations under this Agreement, or sell participations
in its rights and/or obligations under this Agreement, to any Person who is (i)
listed on the Specially Designated Nationals and Blocked Persons List maintained
by the U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”)
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute, executive order or regulation or (ii) either (A) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Effect of
Restatement. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any

-#PageNum#-
        

--------------------------------------------------------------------------------



separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.03, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or pdf shall be effective as delivery of a
manually executed counterpart of this Agreement. Upon the effectiveness of this
Agreement, the provisions of this Agreement shall supersede the Original Credit
Agreement in its entirety; provided that the effectiveness of this Agreement
shall not constitute a novation of any amount owing under the Original Credit
Agreement and all amounts owing in respect of principal, interest, fees and
other amounts pursuant to the Original Credit Agreement shall, to the extent not
paid prior to the Restatement Effective Date, shall continue to be owing under
this Agreement. From and after the Restatement Effective Date, all references to
the “Credit Agreement” (or similar term) in the Loan Documents shall, unless the
context plainly requires otherwise, refer to this Agreement and all obligations
of any Loan Party under the Guaranty, the Pledge and Security Agreement and each
other Loan Document shall apply to this Agreement to the same extent as the
Original Credit Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the Obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided that, in the
case of any deposits or other obligations for the credit or the account of any
Foreign Subsidiary, such setoff may only be against any Obligations of Foreign
Subsidiaries. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby).
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or

-#PageNum#-
        

--------------------------------------------------------------------------------



relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court except that nothing in this
Section 9.09 shall limit the ability of the Administrative Agent to enforce the
provisions of any Loan Document against any Loan Party in any other
jurisdiction. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The foregoing shall not affect any right that any party hereto may otherwise
have to bring any action or proceeding relating to this Agreement against any
other party or its properties in the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



-#PageNum#-
        

--------------------------------------------------------------------------------



SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, partners, members, employees, managers,
administrators, trustees and agents, including accountants, legal counsel and
other advisors solely for the purpose of, or otherwise directly in connection
with this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential pursuant to the
terms hereof), (b) to the extent requested or required by any Governmental
Authority or by the National Association of Insurance Commissioners or any
representative thereof, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided, however,
that, to the extent practicable and permitted by law, the Borrower has been
notified prior to such disclosure so that the Borrower may seek, at the
Borrower’s sole expense, a protective order or other appropriate remedy), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder
(provided, however, to the extent practicable and permitted by law, the Borrower
is notified prior to such disclosure so that the Borrower may seek, at the
Borrower’s sole expense, a protective order or other appropriate remedy), (f)
subject to an agreement for the benefit of the Borrower containing provisions at
least as restrictive as those of this Section, to (i) any assignee or any
prospective assignee of any of its rights or obligations under this Agreement
(and to any Participant or prospective Participant in any of its rights or
obligations under this Agreement) or (ii) any direct or indirect actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower or (h) to any ratings
agency or the CUSIP Bureau or any similar organization or to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or, to the knowledge of such disclosing person, as a result of a
breach of a confidentiality agreement with any other Person or (ii) that is or
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Borrower not in violation
of any obligation of confidentiality. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is publicly
available (other than as a result of a breach of this Section) to the
Administrative Agent, any Issuing Bank or any Lender prior to disclosure by the
Borrower.
EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR AFFILIATES
AND RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED CUSTOMARY PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION INTENDED TO COMPLY WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS, AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH SUCH CUSTOMARY PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS. NOTHING IN THE FOREGOING SHALL (I)

-#PageNum#-
        

--------------------------------------------------------------------------------



PREVENT ANY LENDER FROM DISCLOSING INFORMATION TO THE EXTENT PERMITTED BY THE
IMMEDIATELY PRECEDING PARAGRAPH OR (II) DIMINISH THE OBLIGATION OF THE BORROWER
TO IDENTIFY INFORMATION THAT MAY BE PROVIDED TO PUBLIC LENDERS IN ACCORDANCE
WITH THE FINAL PARAGRAPH OF SECTION 5.01.
SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.15.    No Fiduciary Duty. In connection with all aspects of each
transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction, between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (ii) in connection with each such
transaction and the process leading thereto, the Administrative Agent and the
Lenders will act solely as principals and not as agents or fiduciaries of the
Loan Parties or any of their stockholders, affiliates, creditors, employees or
any other party, (iii) neither the Administrative Agent nor any Lender will
assume an advisory or fiduciary responsibility in favor of the Borrower or any
of its Affiliates with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether the Administrative Agent or
any Lender has advised or is currently advising any Loan Party on other matters)
and neither the Administrative Agent nor any Lender will have any obligation to
any Loan Party or any of its Affiliates with respect to the transactions
contemplated in this Agreement except the obligations expressly set forth
herein, (iv) the Administrative Agent and each Lender may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their affiliates, and (v) neither the Administrative Agent nor any
Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the Loan
Parties have consulted and will consult their own legal, accounting, regulatory,
and tax advisors to the extent it deems appropriate. The matters set forth in
this Agreement and the

-#PageNum#-
        

--------------------------------------------------------------------------------



other Loan Documents reflect an arm’s-length commercial transaction between the
Loan Parties, on the one hand, and the Administrative Agent and the Lenders, on
the other hand. The Borrower agrees that the Loan Parties shall not assert any
claims that any Loan Party may have against the Administrative Agent or any
Lender based on any breach or alleged breach of fiduciary duty.





-#PageNum#-
        